Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 1 of 144

Edward Glaser
July 29, 2020

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW YORK

eee ee =
JOSEPH SPADAFORA and GUDELIA INDEX NO.
LEVINE,
19-CV-6631
Plaintiffs,
-against-
THE STANDARD FIRE INSURANCE
COMPANY,
Defendant.
— eee ew ew ew ew ew ew ewe ew Ke Re ee ew eH Re Re ee eee eee KK x
DATE TAKEN: July 29, 2020
TIME: 10:51 a.m. - 1:33 p.m.

WITNESS LOCATION: ROCKLAND, MAINE

CLIENT MATTER NO: 357-38446

REMOTE DEPOSITION OF EDWARD GLASER, held by video
teleconference, taken before TAMMY M. SMITH, a
Court Reporter and Notary Public of the State of

Maine.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

Zul

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20
Edward Glaser

July 29, 2020

Page 2 of 144

 

 

APPEARANCES :

On behalf of Plaintiffs:
LAW OFFICES OF ERIC DINNOCENZO
469 7th Avenue, Suite 1215
New York, NY 10018
(212) 933-1675
eric@dinnocenzolaw.com
BY: ERIC DINNOCENZO, ESQUIRE

[APPEARED VIA VIDEO TELECONFERENCE]

On behalf of Defendant:
RUBIN, FIORELLA, FRIEDMAN & MERCANTE, LLP
630 Third Avenue, 3rd Floor
New York NY 10018
(212) 953-2381
mstern@rubinfiorella.com,
BY: MICHAEL STERN, ESQUIRE

[APPEARED VIA VIDEO TELECONFERENCE]

ALSO PRESENT:

Joseph Spadafora, Plaintiff

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

is

14

He

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW

Edward Glaser
July 29, 2020

Document 48-5 Filed 10/08/20 Page 3 of 144

 

 

INDEX

DEPONENT :
EDWARD GLASER
BY MR. STERN
BY MR. DINNOCENZO
BY MR. STERN
BY MR. DINNOCENZO

EXHIBITS
NUMBER:
Exhibit 1 Expert Disclosure
Exhibit 2 Stefanowicz Exhibits
Exhibit 3 July 27, 2020 Letter
Exhibit 4 December 20, 2018 Estimate

by Paul Scopinich of Scop
Boat Works, Inc.

PAGE:

114

117

118

PAGE:

67

88

109

112

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 4 of 144
Edward Glaser

July 29, 2020

 

STIPULATIONS
It is hereby agreed by and between the parties
that signature is not waived.
It is further stipulated a copy of this
examination shall be furnished to the attorney for

the witness being examined without charge.

10

iba

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE COURT REPORTER: The attorneys
participating in this deposition acknowledge
that I am not physically present in the
deposition room and that I will be reporting
this deposition remotely. They further
acknowledge that, in lieu of an oath
administered in person, the witness will
verbally declare his testimony in the matter
is under penalty of perjury. The parties and
their counsel consent to this arrangement and
waive any objections to this manner of
reporting.

Please indicate your agreement by stating
your name and your agreement on the record.

MR. STERN: Michael Stern with Rubin,
Fiorella, Friedman & Mercante for defendant,
Travelers and Standard Fire Insurance. We
agree.

MR. DINNOCENZO: Eric Dinnocenzo for the

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

a

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 5 of 144

Edward Glaser
July 29, 2020

 

 

plaintiff. I agree.
TRANSCRIPT OF PROCEEDINGS.
*k* ke ke &k
EDWARD GLASER, having been duly sworn by the

Notary Public, was deposed and testified as

follows:
EXAMINATION
BY MR. STERN:
Q. Good morning, Mr. Glaser. This is going to be

an unusual deposition.
First of all, have you ever been deposed
before?

A. Yes, a few times.

Q. This is going to, I presume, be an unusual one
for you as to the fact that no one is the room
with you and we're all remote. I'11 do my
best to keep it slow and clear, my questions,
so that we can have an orderly and easy
deposition.

A. Thank you.

Q. And the instruction that you get is to wait
for the question to end before you answer, and
I'll wait for you to end. It takes on more
meaning here with the difficulty, as our

reporter is also just watching us on video.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ilell

12

13

14

15

16

i

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 6 of 144

ward Glaser
July 29, 2020

 

 

So we need to try to work with each other.

Tf at any point you don't understand my
question, which is very common with me, don't
try and guess what I'm asking you. Please ask
me to rephrase the question. I don't want any
trick questions, unless they're intentional.

First of all, what's your address? Where
are you located?

I'm located at 548 Old County Road in Rockland
Maine, 04841.

Is this a residence or a place of business?
This is -- it's a residence. This is my
house.

And you just testified earlier that you've
been deposed before. Can you give me a
rundown on the situations that you were
deposed before?

I'm trying to remember. You know, it's so
infrequently. Once I was called as a
character witness to a friend who had a
schooner that was in an accident. And another
time, when I was harbor master, it was over an
accident that happened between two boats in
the harbor.

Okay. So then both times that you were

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 filed 10/08/20 Page 7 of 144

dwar ase
July 29, 2020

 

 

involved in depositions, you were not -- it
was not with you being a party, correct?
Correct.

Have you ever given testimony at a trial or
other court-type hearing?

Yes, for my friend who was at -- how do I
phrase it -- who was in an incident while he
had his boat at anchor. I was asked to --
again, it was the same exact deposition, is to
make a report on his character.

Okay. And so you went to testify at trial in
that one, too?

Yes.

Have you ever been qualified to testify ata
trial in either federal or a state court as an
expert witness before?

No, I don't believe so.

Have you ever been asked to provide
expert-type testimony or a report in a case,
either a federal, state, or arbitrable matter,
prior to this matter?

As I say, I think I was deposed once and asked
as an expert on -- as harbor master on an
incident that happened in the harbor.

That was based on your position -- strike

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 8 of 144

Edward Glaser
July 29, 2020

 

 

that.

Was that a -- was that a fact testimony
or an expert testimony?
It was a fact testimony.
So you've never been requested by a party to
litigation or arbitration to provide expert
testimony before today?
Not that I can recall.
So you testified -- let's go back into your
educational background. Did you -- I presume
you graduated high school.
Yes.
And did you -- where did you go to high
school?
I went to high school at South Side Senior
High School in a Rockville Centre, New York.
So you're another Long Island boy?
Yes.
Did you go to college after high school?
I went to college, attended Bates College in
Lewiston, Maine.
Did you graduate from Bates?
No.
How many years did you attend Bates?

About three and a half.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 9 of 144
Hdward Glaser

ar
July 29, 2020

 

 

Okay. So what were you studying for almost a
full four years at Bates?

American history. Mostly American history
with a smattering of physics.

And why did you not complete your degree after
attending for three and a half years?

I took a year off after three years and
started working with a man by the name of
Lance Lee in Bath, Maine at the
Apprenticeshop, which was a boat-building
program, as part of the Bath Marine Museum.
And through there, worked for a little while
at Mystic Seaport.

Okay. So tell me about the -- what is the
Bath Marine Museum?

Well, the Bath Marine Museum, at the time, was
a starting museum that was mostly tied up with
a shipyard that was down there, an old,
historic shipyard called the Percy & Small
Shipyard, which had been building large wooden
vessels since the 1800s. The Apprenticeshop
was a small branch of the museum. The museum
is now called the Maine Maritime Museum, and
it's quite a bit bigger than it used to be.

So what did you -- strike that.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-9 glled 10/08/20 Page 10 of 144

Edwar aser
July 29, 2020 10

 

 

Were you only an apprentice at the
Apprenticeshop?
No. There were -- I think there were probably
six of us at the time when we started.
What did you do in the Apprenticeship at the
Bath Marine Museum?
Well, for the most part, what we were doing
was just starting the program. We wound up
building the building that became the shop. I
started from there, and then we formed out all
of the different apprentices for three or four
months; and I was at the Mystic Seaport
working with Will Ansel in the whale boat
building program.
Let's go back. Before going to the Bath
Marine Museum, did you have any training or
experience in -- well, first of all, did you
have boating experience before going to the
Bath Marine Museum?
Yes.
What type -- what was your experience?
My first experience was my parents were kind
enough to buy me an eight-foot sailing dinghy.
About the time I was ten, I was sailing off

the beach in Port Clyde, Maine. Eventually, I

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 11 of 144

Edward Glaser
July 29, 2020 11

 

 

got slightly bigger boats and started sailing
a 16-foot Comet that I had for a while and
Sailed a number of times with other people who
were friends of the family in a Thistle and
the Friendship Sloop and a Northeast Harbor
A-class vessel. So there was some, you know,
affinity for boats at that point.
Okay. Before going to the Bath Marine Museum,
did you have any experience in either building
or repairing any type of boat?
Other than working on my own boat, and not
doing very good job, probably the answer is
no.
Okay. And while you were in college, did you
have any involvement or experience in building
or repairing boats?
No.
Okay. So when you went to the Bath Marine
Museum -- strike that.

How long were you at the Bath Maritime
Museum?
I was there about eight months.
And in that eight months, you testified that
you were basically starting the program?

Right.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document nt 48-9 Filed 10/08/20 Page 12 of 144

dward Glaser
yuly 29, 2020 12

 

 

So I take it that about at that point, those
eight months you were not involved in building
or restoring boats?
Well, as I say, because I spent about three or
four months at the Mystic Seaport, we were --
they had a large whaling ship there called the
Charles W. Morgan. And for the whaling ship,
they were building replicas of the 30-foot
whale boats that were used by the vessel. So
I was involved in the boat-building program
there.
Okay. So then the eight months you testified
to included both the Bath aspect and the
Mystic aspect?
Yes.
So then during the three or four months at
Mystic -- strike that.

How many people were involved in this
program to build the whaling boats?
The program, there were three of us. Will
Ansel was the head carpenter, and I think the
second carpenter was Pete Vermeer, and then
there was me. I was sort of the apprentice in
the program.

Who is or was Will Ansel?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

Hal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 13 of 144

ward Glaser
July 29, 2020 13

 

 

He was a Maine historian and boat builder who
was, for a while, tied up with the Mystic
Seaport.

So what --

Like everybody's who's involved in that
industry, he's written a number of books on
traditional boats and how they're built.
Okay. Now, when you were there for the three
or four months, did you get any formal
training of any sort?

Well, it's like most boat builders, it's a
hands-on kind of training --

Okay.

-- with a certain amount of instruction that
goes with everything that you're doing.

So what kind of training did you receive in
those three or four months?

Well, we basically built a whole whale boat
from laying out the stem and the keel and
cutting the rabbet to where the planks fit in,
bending the frames, putting the frames in,
planking the boat, and then finishing it off
with thwarts. So basically, we built a whole
boat.

So in three months, three to four months, you

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 14 of 144

ward Glaser
July 29, 2020 14

 

 

built this whole 30-foot boat?

Yeah.

Okay. And what was your role in building that
30-foot boat?

Everything. Once they trust you enough that
you're bending the frames and cutting the
rabbet and planking, helping to plank the
boat, steaming the planks, every part of the
boat I was involved in, fastening the frames.
Okay. What do you mean by bending planks?
Well, as you know, a boat has a fairly rounded
shape; and wood doesn't necessarily want to go
in that shape. So what you oftentimes do is
you have to steam a piece of wood to loosen up
the fibers so that it sort of slides in place.
So as you steam it, then you put the hot plank
on the frame of the boat, clamp it in place,
and allow it to cool off before you fasten it
to the frame.

Okay. And how do you fasten it to the frame?
In that case, it was done with what they call
galvanized clench nails, which is just a nail
that is bent over on the inside.

Then you mentioned something about a rabbet.

What is a rabbet?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ill

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-9 dylled.10/08/20 Page 15 of 144

July 29, 2020 15

 

 

A.

A rabbet is -- there's a seam -- when a plank
hits the keel or hits the stem, that's notched
so that when you put caulking in to keep it
from leaking, it's a nice, smooth, even fit.
So you're building a notch through the whole
shape of the boat that the planks will fit
into.

Okay. And when you say the word keel, what do
you refer to as a keel of a wooden boat?

The keel is a structural member that runs
forward and out down the center of the boat.
Does it go from the -- where does it start --
going top to bottom, where does the keel begin
on the boat?

The keel begins at the -- if you're talking
about a standard boat with a stem -- the whale
boats were double ended, so in effect, it had
two stems; and it would go from where the stem
comes down to where all of a sudden it starts
becoming horizontal.

Okay. Do you recall the entire structure,
that is -- from the bottom of the hull to the
bottom of the keel, is the entire structure
called the keel? Or are there various parts

of it that are not the keel?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 16 of 144
E Glaser

war
July 29, 2020 16

 

 

Usually the whole thing is referred to, in
terms of boat building, as a keel. And then
you can sort of describe the different parts
of it. The part that sits on top of it might
be the keelson, and the part that sits
underneath -- a whale boat didn't have any
part that sat beneath, but if a boat does,
because it's a powerboat or a sailboat, that
might be called the deadwood.

Okay. What is the deadwood? What does it
mean, deadwood?

Deadwood ig -- goodness only knows why these
terms evolved the way they did. Buta
deadwood is basically the part that sits below
the structural part of the keel. And ina
sailboat, it will have the keel or the shoe
attached to it to keep the boat from sliding
Sideways, and in the case of a powerboat, will
house the stern tube or the propellor tube,
the propellor shaft.

Okay. So the deadwood is not structural, you
testified, correct?

Well, it's structurally -- it's not -- all of
it is structural in a wooden boat, but it's

attached to the main part of the keel, yeah.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ileal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 17 of 144

Edward Glaser
July 29, 2020 17

 

 

So you -- you testified then that you were at
this program for three to four months. Where
did you go after your eight months of being at
Bath Marine and this program at the Mystic
Seaport?

Then I shifted over -- I was offered a job by
a gentleman by the name Tom Moser who was
starting a furniture shop in New Gloucester,
Maine; and I spent about eight months with him
before I decided it was time to go back to
college and finish my college there.

Okay. When you were working with Tom Moser
Furniture, what were you doing there?
Everything. Building furniture from pieces of
wood. We built harvest tables, and we built
shaker reproduction clocks, and we built
benches and dovetailed boxes.

And so you testified now that you went back to

school after the eight months. Do you recall
how -- what year this would have been,
approximately?

I think it was -- it would have been '73

through '74.
And you would have been about 20, 21 at this

point?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

Hall

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 qyiled, 10/08/20 Page 18 of 144

July 29, 2020 18

 

 

Yeah.

Where did you go after -- so you went back to
Bates after these eight months at the
furniture shop, correct?

Yes.

How long did you remain at Bates?

Just long enough -- well, basically through my
senior year. When spring came, I was offered
a job working on a schooner as a crew member;
and I decided that was a lot more fun than
finishing off with my senior thesis.

What was your senior thesis going to be?
Well, that was sort in debate at the time.
And the problem was, I hadn't found something
T was enamored enough with to spend that much
time writing a 75-page paper.

And what was the name of the schooner that you
went to again?

I started working as a mate on the Schooner
Isaac H. Evans.

When you say a mate, did you have to get any
sort of maritime licenses or --

No.

There was not a license?

It was basically just a deckhand. I was a

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

iA.

12

LS

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 19 of 144
Edward Glaser

July 29, 2020

19

 

 

crew member on one of the passenger-carrying
schooners.

Q. What was the Isaac Evans schooner?

A. The Schooner Isaac Evans was built in 1886.
She was originally was a New Jersey oyster
schooner that had been converted into a
passenger-carrying schooner in the mid, early
'70s by Doug and Linda Lee. So I think her
first sailing season would have been around
1973 out of Rockland.

Q. What were your duties as a deckhand or a mate
upon the Isaac Evans?

A. All of the normal sailing jobs that somebody
does, as well as taking care of passengers.
So I ran the yawl boat. I hoisted the sales,
raised the anchor. What a windjammer does --
back then, what we did was go on week-long
Sails. Passengers would board on a Sunday
night, and then we would get back on a
Saturday. And we'd sail around the Maine
coast, anchoring every night.

And so it was all of the normal things,
which also included washing down the decks,
cleaning the heads, painting the boat, doing

Maintenance on the boat.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

hal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 20 of 144

Edward Glaser
July 29, 2020 20

 

 

How long were you -- how long did you serve as
a deckhand or mate on the Isaac Evans?

Well, it was a summer job, and I -- sol
worked that summer of 1974. That fall, there
was somebody -- the captain of one of the
windjammers was buying another windjammer, and
he asked if I wanted to be on his crew to
bring the boat up from Cape Cod to Maine. So
we sailed that boat to Rockland, where they
hauled her out to rebuild her. And when I
came back in that fall, they were building
another -- they were starting the rebuild of
another schooner, the Lewis R. French. So lI
spent that winter working on the schooner, the
Lewis R. French, as a boat carpenter.

As a boat what?

Carpenter.

And tell me about that. You were working --
how many people were involved in building

this -- Lewis French, you said?

Lewis R. French. There were probably about
five of us.

Those were carpenters? That was everything,
five people?

Yeah, that's everything. That's what we were

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

i.

14

15

16

il

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-9 filed 10/08/20 Page 21 of 144

laser
July 29, 2020 21

 

 

doing is the carpentry.
What does that involve?
Well, we were rebuilding it. So we were
trying to restore it to its original shape,
and so we were replacing frames, replacing
keel pieces, replacing the transom, the
planking. And of course, a project like that
takes a number of years. So over the course
of the winter, we didn't get the whole thing
done.
What were -- strike that.

Who was in charge of the carpentry
program?
The owner of the boat was Captain John Foss,
and he was working with his partner, Captain
Doug Lee, who had previously rebuilt the Isaac
Evans. So they were in charge.
And you were just -- you were one of five
carpenters working under these two gentlemen?
Well, including them, yes.
So five included those two men?
Yes.
Were you in charge of any program? Or were
you simply one of the guys working at their

instruction?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 22 of 144

ward Glase
July 29, 2020 22

 

 

Just simply one of the guys working.

Did you develop any other means or mechanisms
or methods of repairing, restoring that boat?
No. We used entirely traditional techniques.
There was nothing new that needed to be
invented.

When replacing keel pieces, did you replace
the entirety of the keel?

No.

Why not?

Because most of it was in good shape. We
replaced parts of the deadwood, the back half.
In a sailboat like that, it's not as big a
piece because the keel sits flat on the
ground; and the planking goes right to it.

But we also replaced the entire keelson, which
is an inside keel piece that sits on top of
the frames.

And what does it entail to -- strike that.

(Indiscernible. Reporter clarification.)

BY MR. STERN:

Q.

What I was asking is, is there a keelson
Similar to the keelson on the schooner?
Yes.

And that would run for and aft the keelson?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

feat

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 23 of 144

Edward Glaser
July 29, 2020 23

 

Yes.
(Technical difficulties.)

(Discussion held off the record.)

BY MR. STERN:

QO.

Q.

You had testified that the keelson was
repaired or replaced on the schooner you were
working on, correct?

Yes. We removed most of it so that we could
replace the frames. Unlike a boat like the
Gudelia, these frames are fairly massive.
They're carved out of big pieces of wood to
the shape of the vessel. So they're probably
about three-inches-thick pieces of wood.

And what is the difference between removing or
repairing a keelson on a sailing schooner
versus a powerboat?

Because of the way we were working on the
Lewis R. French, we had ripped out everything
in the middle of the boat. There was no
interior. There were no bulkheads. There
were no bunks. There was nothing in there.
There was no engine on this boat. Because she
was a pure sailboat, everything was easier to
get to.

O this was basically, in common parlance, a

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

thal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 24 of 144

Edward Glaser
July 29, 2020 24

 

 

gut renovation?

We never used that -- but, yeah. We just
called it a rebuild.

How long did you work on rebuilding the Lewis
R. French?

I just worked on it that winter.

And after you worked on the Lewis R. French,
where did you go next?

I wound up working on another schooner, on the
Schooner Mary Day.

What were your roles on the Schooner Mary Day?
Again, I was the deckhand/mate. There was a
captain, and then the mate was the one who was
in charge of doing what the captain told us to
do, whether it was adjust sails, hoist the
sails, raise the anchor.

How long were you working as a mate or a
deckhand on the Mary Day? .

I worked on the Mary Day for, I think, about
two and a half years.

And during that --

During that season, like all of those jobs,
you work on the schooner in the summertime;
and in the wintertime, you take another job

either as a boat carpenter or as a house

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 25 of 144

ward Glaser
July 29, 2020 25

 

 

carpenter working on the rebuild. In the Mary
Day's case, we replaced the transom on her,
also some of the framing on the topside.

Okay. And that was about two and a half years
you worked on the Mary Day, correct?

Yeah, I think so.

And during those two and a half years, were
you acting as a boat builder/restorer for
anybody else, other than working on the Mary
Day?

I think -- I'm trying to remember. I think I
took a few odds and ends of boat-building
jobs. I worked on the ferry for the Monhegan
Islands. I worked on the topsides, on the
boards. I worked on a few other small boat
jobs like that. But I spent a few of those
winters working as a house carpenter.

Going -- this takes us to about, what, 1977,
'78°?

About, yeah.

And after that, what is your next -- run me
through your marine background.

I can't remember exactly the years, but around
then, I got married. We had a child, and we

moved to Tenants Harbor, which is on the Maine

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ill

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-9 glled 10/08/20 Page 26 of 144

Edwar aser
July 29, 2020 26

 

 

coast; and I started working full time as a
house carpenter for about a year and a half.
Okay. And, now, in that year and a half -- so
you're full time. You did not work for a
boatyard, correct?

No.

After that, when did you come back into the
maritime business?

I didn't write down these dates.

That's okay.

I was asked by Doug and Linda Lee, who I'd
worked for previously on the Evans, if I would
be interested in working on this schooner.
They were building a brand-new schooner called
the Heritage. And so we started building this
basically 90-foot boat from scratch.

What was your role in building that 90-foot
boat?

Well, again, I was basically just a carpenter;
but we built it from scratch. We laid the
keel. We cut the frames. We put the

planking -- it took about five years to build
the boat. And in the summertime, when
everybody else was out sailing, I stayed in

the shop because I had a family; and so I

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Docume

ent 48-5 dylled 10/08/20 Page 27 of 144

July 29, 2020 27

 

 

wasn't going to go sailing. And I built the
yawl boat, which is the motorized push boat,
like a small lobster boat.

Okay.

I rebuilt one of the rowboats. I built
another boat. But it was basically shop
stuff, helping work on the -~ we had a
railroad -- a railway where we would work on
other people's boats while they were hauled
out.

When you say working on other people's boats,
what would that entail?

Carpentry, whether it was replacing planks,
replacing the interior, working on the
engines. Whatever they needed, if they needed
an extra hand helping.

During that time, did you ever rebuild any
boat that had been involved in an incident
that was damaged?

Not really. I mean, we replaced parts of
boats that were worn out.

So general maintenance?

General maintenance, yep.

Okay. Now --

And in the wintertime -- in the wintertime, we

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 28 of 144

Hdward Glaser
July 29, 2020 28

 

 

would work on the schooner. And as the years
went by, I became -- you know, you asked if I
had a crew work for me. And when we were
doing the inside planking -- the inside
planking of a big boat like that is called the
sealing, because its seals the boat up. And I
was the head of the sealing crew and those
sorts of things.

As we get closer and closer to the finish
of the schooner in, what was it, 1986, I was
doing more and more of the finish work,
building hatches and companionways, that sort
of stuff.

And after 1986, did you -- what happened next?
Doug and Linda Lee, who had the schooner
built, had previously been sailing the Isaac
Evans, which I had sailed on first in 1974,
and he asked me if I would like to buy the
boat from them and run it.

And did you buy the boat from them?

Yes, yes.

When you bought the boat, Isaac Evans, was
that your primary employment?

Yes.

Tell me about your -- when did you start and

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 29 of 144

Edward Glaser
July 29, 2020 29

 

 

when did you finish?

Well, I would have started the fall that the
Evans -- that the Heritage was just about |
ready to be launched. That would be 1985. I
continued to work on the Heritage, getting her
ready in '86, and then spent the spring of
1986 working on the Evans, just doing the
usual maintenance to get a boat ready to go
sailing.

And when did you -- so you sailed from 1986
until when?

IT don't have the numbers before me, but it was
16 years.

So that would have been 1990 -- 2002, 2003?
Yeah, around there. Yep. It's a seasonal
business. So you sail for four months of the
year or five months of the year, and in the
wintertime, you repair and try to improve
things. So as I owned the schooner, we did a
number of things. I replaced the centerboard
trunk. I replaced part of the keelson. We
did a lot of stern work. We did a lot of
replacement of the planking on the outside of
the boat. I built a couple of tenders for the

boat, rowboats for it in the wintertime.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

thes]

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 30 of 144

Edward Glaser
July 29, 2020 30

 

Now, during these 16 years, the work you're
discussing is essentially maintenance,
correct?

Yeah.

Your work did not entail post-accident or
post-incident type of repair, correct?

Not usually, no.

Well --

It's -- I mean, as you say, it is -- it is
maintenance stuff where you rip things out.
You rip out a cabin and you put in another
cabin. You change where the water tanks are.
We did things like add a hot water system on
the boat, added a shower; because we're
carrying passengers.

And it's pretty necessary on a wooden boat to
do routine maintenance, including fastening
and plank work, correct?

When you're dealing with a boat that -- she
was built in 1886. When you're dealing with a
boat that's 100 years old, yes. If you don't
do that kind of maintenance, it gets away from
you.

Right.

During those 16 years, did you work for

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ileal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 31 of 144

ward Glaser
July 29, 2020 31

 

 

any other -- did you work for any shipyards
during those 16 years?

No. While I was there at the shipyard and
working on the Evans, we had a few other
projects that were going on. There were a few
other boats that were built there or rebuilt
there, including the Schooner American Eagle.
I got to work on her while she was hauled out.
But that work was being done by the shipyard.
You didn't own the shipyard, correct?

No.

You were just repairing and restoring the
Isaac Evans at the shipyard?

Right. And they had boats like the American
Eagle and other boats that were hauled out
there. Yes.

And the work --

Another little schooner, the Richard Robbins,
that we did a lot of work on.

Were you employed by the marina at that point?
For the most part, I was self-employed;
because I was employed by the schooner, I
mean, my schooner. I was an owner/operator
and worked on other odd jobs on some schooners

that were hauled out as an individual, as a

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 32 of 144

Edward Glaser
July 29, 2020 32

 

 

subcontractor.

What type of work did you do on those jobs
that you subcontracted?

Again, it was just like all of the stuff I was
doing on schooners. Planking, framing,
decking, building companionways, building
hatches, building the doors for the cabins.
Did there ever come a time when you had any
incidents or accidents on the Isaac Evans?
Yes.

And tell me what happened.

There were a couple of times. Sometimes when
you're sailing a boat like that all summer
long, you have boats that get close to you or
whatever. And so there were a few times that
we either were hit by other boats or came
close to other boats, nothing that was
particularly of great interest.

There was one time that stands out in
almost everybody's memory, and I think it was
my second year or so. We were sailing in
Eggemoggin Reach, sailing from Sargentville,
Maine to Bucks Harbor, Maine; and we were hit
by a squall that came through down off of the

mountains, and the schooner sank.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

il

12

alL-3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 33 of 144

dward Glaser
July 29, 2020 33

 

 

And were any lawsuits -- strike that.

There were passengers on board, I
presume.
Yes.
Were there any injuries to passengers?
No.
Were there any lawsuits filed by passengers
against you or the vessel?
Yes.
Do you know what the outcome of those lawsuits
were?
The lawsuit was settled out of court, I
believe.
It was by your insurance company?
Yes.
Were any charges brought against you
personally?
There was an investigation by the Coast Guard.
You can't have something like that happen when
you have passengers on board without having
some sort of inquiry. But no charges were
filed after that.
Now, if the boat -- was the boat totally
submerged? Or was it capsized?

Totally submerged. But I mean, it flipped --

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 34 of 144

Edward Glaser
July 29, 2020 34

 

 

it didn't flip so much as it went sideways,
filled with water, and sank.
And what repairs were -- strike that.

I presume repairs were necessary to the
vessel after the incident.
Yes. Any systems we had on board that were
electrical had to be repaired and replaced.
Almost everything was. There was a few
bulkheads that needed to be worked on. But
other than that, no.
Did you do the repair work yourself?
Yes.
Was it compensated by insurance? Or this was
done out-of-pocket?
Both. Insurance didn't quite cover all of the
costs. So I did most of it with the insurance
money, and then did the rest of it myself.
Okay. Now, you mentioned there a few times
when you either came in close to other boats
or came in contact. Were there any physical
damages to your boat caused by any
collision-type damage?
I don't think so. I don't recall anything.
Okay. Now, going from 2003, you were there

about -- did you sell the Isaac Evans?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 35 of 144

Fdward Glaser
July 29, 2020 35

 

 

Yes. After 16 years, I sold it to the woman
who was my mate that had been sailing with me.
And after you sold it, tell me, was there --
what was your next -- did you continue being
involved in the maritime business?

Yes. I worked on a small oil tanker, the
William McLoon, which carried products from
Rockland to all the offshore islands.

I presume that was a metal -- a steel vessel?
Well, interestingly, we had two different
boats. One was the steel vessel called the
William McLoon; and the other one we had was a
wooden oil tanker that was built around 1936
in Brooklyn named the Rockland Gulf and was
one of the last of the wooden oil tankers.

She had metal tanks inside her, but she was a
wooden boat. And we did quite a bit of wooden
work on her, replacing planks and frames to
keep her up to -- at one point, I replaced the
pilothouse on her.

After you worked for this service, what did
you -- what was your next job?

After that, I worked as harbor master for the
City of Rockland.

How long were you harbor master?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 36 of 144

Edward Glaser
July 29, 2020 36

 

 

Twelve years.

And during those 12 years, were you employed
by or work at any wooden boat marinas or
repair facility shops?

No. I was work for the City of Rockland as
a -- basically, a combination administer and
enforcement officer.

And after the years as a Rockland harbor
Master, what did you do next?

That takes me to a couple of years ago. And
so now I've basically been working as a
freelancer or boat carpenter.

So in all these years we've talked about,
you've acted -- you were building -- as mostly
as a carpenter, you were building a few
smaller boats or working on larger schooners
with other people, correct?

Yes.

Doing general maintenance to a wood-type boat,

correct?
It goes beyond -- rebuilding a boat of that
size is more than maintenance. I mean,

maintenance is fixing something here and
there, you know, changing a light bulb. This

was taking a chainsaw and cutting a boat and

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-» qylled. 10/08/20 Page 37 of 144

July 29, 2020 37

 

 

putting new pieces of keel in, new rudders in,
that sort of stuff. So it goes a little bit
beyond maintenance.

But during these years -- going from 1974 or
so, all the way to a few years ago, have you
ever worked for a marine shop repairing boats
for third parties?

Have I worked for a marine shop? I have
worked for people who hired me to work on
other boats. Whether they were a shop or a
bunch of carpenters, I have worked for
employers who would tell me what to do, yep.
But at no point in your career were you
working for a marine facility, that is, for
repairing -- repairing boats that were
damaged?

Correct.

And I presume you don't have any marine
surveying qualifications or experience?

No.

You have no marine -- no experience as an
estimator of damages to a vessel, whether
wooden or otherwise, correct?

Other than being an observer, no, I have never

had an official position like that.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 38 of 144

ward Glaser

 

 

July 29, 2020 38
You have no training in -- strike that.
You're not a -- you know, when you go to

a shop, when you go to get your car repaired,
there's a guy or a woman called the estimator,
correct? You're aware of that job, correct?
Oftentimes, a shop will. Oftentimes, it's
usually the owner of the shop.

You do not have any experience acting as an
estimator for a shop?

Not officially, no.

How about unofficially?

Well, unofficially, you have conversations
with people when a boat comes in. Certainly,
as harbor master, I did that a number of
times. People would look at a boat that was
damaged, and an insurance company would ask me
how much it looked like it was going to be.
But, no, nothing official.

When you were asked by an insurance company,
what type of -- what type of repairs or
damaged boats were you referring to?

Well, it would be -- we had a number of
incidents in the harbor where a boat would
break free and wash ashore, whether it was a

wooden boat or a fiberglass boat, and the

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

Alb

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 39 of 144

Edward Glaser
July 29, 2020 39

 

surveyor or somebody from the insurance
company would say, Do you think it's totaled?
Do you think the boat is repairable? If we
get it off the rocks, what's going to happen?
Is it going to sink?

And so in that position, it was just sort
of a part of conversation about the structure
of a boat.

So in those conversations, you would not go on
board and take photographs and measurements
and do things that a marine surveyor would do
as an employee for an insurance company?

No. As I say, I was not a surveyor.

What qualifications then do you believe you
possess to be giving an expert opinion on the
extent of damages to a boat?

MR. DINNOCENZO: Objection. You can
answer.

MR. SPADAFORA: Excuse me?

MR. DINNOCENZO: I was objecting to the
question, which I haven't done so far; but I
may be doing. But you can still answer the
question.

Tt's a matter of -- an industry like wooden

boat building doesn't really have a

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 40 of 144

Edward Glaser
July 29, 2020 40

 

 

qualification, per se. There's nobody who I
can point to, oh, I graduated from this class
or I graduated -- that is going to teach them
how to do it. A surveyor sometimes will take
a classes in all kinds of things, you know,
whether it's wooden boat building or in
mechanical stuff; but it's all based in heart
on experience rather than on some technical
standard. It's not like taking a class from
General Motors and saying now you're certified
to work on General Motors cars.

So all of it is based on experience. And
I think over the years of my experience, it
has given me a certain insight into vessels,

certainly traditional wooden vessels.

BY MR. STERN:

Q.

But your insight, though, is not based on
experience as an estimator for a repair
facility?

No.

And your insight is not being based on
personal knowledge of experience, but actually
acting as the repair -- in a repair facility
for boats damaged in accidents?

No. It's based on having worked on boats and

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

hed

14

15

16

i

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 41 of 144

Edward Glaser
July 29, 2020 41

 

 

how many hours I think it takes to do that
job.

And that's based on taking apart larger
Sailing boats and a total rebuild, correct?
Yeah.

From the experience you've discussed, I don't
hear -- I did not hear any type of experience,
other than routine maintenance for a wood boat
or rebuilding, a total rebuild project; is
that correct?

MR. DINNOCENZO: Objection.

BY MR. STERN:

Q.

A.

You can answer.
I guess it depends on where you want to draw
that line. And that's one of the great things
about wooden boats, is they're a fabric. You
can replace part of it, and it doesn't quite
get to the level of total rebuild. And it's
more than what you might call maintenance.
Maintenance, to me, is you wash a boat,
you paint the bottom, you re-caulk it. But
you're taking off the planks and putting in a
new frame. It's not a rebuild, but it's
certainly more than would be considered normal

Maintenance. So there's -- it's not a one or

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i

12

tes}

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 42 of 144

Edward Glaser
July 29, 2020 42

 

 

the other. It's sort of a continuum of jobs.
But you have not been involved in repairing
boats that were damaged in a collision or a
grounding?
Not really, no.
Okay. How did you come to meet Mr. Spadafora?
After I was harbor master, I took on a number
of jobs delivering boats, operating as what
might be the called a teaching captain. And I
don't remember exactly who introduced me --
oh, I do remember. He had hired a couple of
carpenters and then an electrician in Rockland
to finish off his boat. And he was looking
for somebody to help him learn how to use his
boat and operate his boat, and he turned to me
and hired me to go out with him a number of
times in the evenings while the boat was being
finished off to help him use his -- learn how
to use his boat.
Were -- strike that.

This is new to me. Let me ask you this:
When you first met Mr. Spadafora, was the boat
still at Doug Dodge's facility in Beal [sic]
Island, Maine?

No. It was almost complete, and it was

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-9 dylled 10/08/20 Page 43 of 144

 

war ser
July 29, 2020 43
sitting at the dock in -- oh, maybe not. When

I first met him, it may have been hauled out
Still at George Emery's shop in Owls Head.
Do you know -- do you know who built -- who
was the builder for this boat?

Yes.

Who was that?

Doug Dodge, Douglas Dodge.

And do you know who -- do you know Douglas
Dodge?

I really never have met him, no.

Do you know who he is?

Only because -- I'll be honest, only because
Mr. Spadafora had the boat built there. I
really hadn't heard of him before that.

Now, you mentioned another man. George Emery
I think you said.

Yes.

Who is George Emery?

George Emery a local boat carpenter and had
previously worked on quite a few boats as a
boat builder and a sailor and owned a small
shop in Thomaston.

Do you know where -- Doug Dodge is at Beal

{sic] Island, correct?

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 44 of 144

Edward Glaser
July 29, 2020 44

 

 

A.

I guess so. That's what I've heard.

Where is Beal [sic] Island in relation to
Thomaston or your area, Rockland?

Well, you go to the end of the earth, and
there's Beals Island. It's quite a ways up
there. You go -- it literally is an island
with a small bridge that goes to it. But it's
on the Coast of Maine, further downeast.
Okay. And what about Thomaston?

Thomaston is just around the corner from
Rockland. It's the heart Midcoast Maine.
Okay. So you go all the way up, and you get
to the Eggemoggin Reach, and get to Belfast;
and you keep going and you keep going and you
keep going, and you get to Beal [sic]?

Yeah.

It's five hours, and you think you're there
and you're not?

Yeah, I don't think it's quite that far; but
it is up there a ways. You turn right up by
(indiscernible), yep.

When you say it was at the shop in -- at
George Emery's shop in Thomaston, what was the
state of completion of the boat?

By the way I -- again, I met Mr. Spadafora

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

Heat

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 45 of 144

Edward Glaser
July 29, 2020 45

 

 

well before I was hired by him.

Understood.

So I don't know exactly what condition the
boat was in. I think it was pretty much done,
and they were working on finishing details.
By the time I was close to working with him,
it was in the water. It was afloat. It was
mostly electronics and some finish carpentry
that was being done. And it was in the water
in Rockland at Journey's End Marina.

So it was already almost essentially completed
while it was still in Maine, correct?

Yes.

Did you -- were you aware that the boat was
allegedly completed in Long Island, that the
topside and finishing was in Long Island?

I know that Mr. Spadafora had had most of the
boat built by Doug Dodge in Beals Island and
then shipped it down to Long Island to get a
Cabin done. And it came back to Maine, for
some reason, to have the finished electronics
and carpentry done on it. So it's been in
three different places to get done.
Understood.

And what did you do then? What was your

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

imal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 46 of 144
Edward Glaser

July 29, 2020

46

 

first role with Mr. Spadafora?

A. To some extent, it was walking him through the
systems of what makes the boat work. You
know, the electronics, the fact that somebody
had put (indiscernible, brief audio drop),
making sure he necessarily had a grasp of how
the GPS worked, how the -- so we worked

through all the systems. And everything

didn't quite work right. So it was necessary
for -- sort of a tutorial on a lot of the
stuff.

QO. When you say everything didn't work, what do
you mean by that?

A. Oh, there were little glitches that needed --
like in any new boat, there were glitches that
needed to be worked out, whether it was the
windshield wipers didn't quite work or the
alternator -- not the alternator, the power
inverter. And it was at the stage -- at that
stage that Mr. Spadafora hired another
electrician to finish off the electronics and
make sure they were right.

Q. Do you remember that person's name?

A. David. What's David's last name?

Q. If you don't remember, don't worry.

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ie

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 47 of 144

Edward Glaser
July 29, 2020 47

 

 

MR. STERN: I'll leave it blank in the

transcript, Ms. Reporter.

BY MR. STERN:

Q.

If you can remember it and can fill it in,
that's fine.

sure.

What -- did you have an understanding of what
Mr. Spadafora's experience operating a vessel
was?

I didn't really know what his experience was,
but I would say that using a boat like the
Gudelia is different than using a lot of other
boats. I believe he had been out boating with
other people, but I don't believe he'd ever
owned his own boat.

Did he tell you whether he had his own boat,
or he told you he did not own his own boat?
Did he tell -- I mean, we had conversations;
and so I'm assuming he must have told me he
never owned another boat. This was his dream
to have this boat built.

And then did he demonstrate to you a level of
competence at seamanship when you were going
over the boat with him?

He was a quick learner.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ie

12

iL

14

5

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 48 of 144

Edward Glaser
July 29, 2020 48

 

 

He wasn't experienced beforehand?

He wasn't that experienced beforehand.

Were you surprised that a new-built 38-foot
yacht was built with a gasoline engine?

No.

You don't consider that --

Most of the -- oddly enough, most of the -- a
lot of the lobster boats that are out there,
probably half of them, have gasoline engines
and half of them have diesel engines.

Are those working lobster boats or
recreational vehicles, vessels?

Both.

How many lobster boat yachts are you aware of?
Lobster boat yachts?

As opposed to working lobster boats, yes.
We're in Maine, and probably every town in
Maine has a handful of them. So, I mean, it
could be -- you know, there's hundreds of
them.

If you were to buy a 38-foot yacht, would you
recommend or purchase a gas engine or a diesel
engine?

Personally, I would go with the diesel engine.

And why is that?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 49 of 144

EBRdward Glaser
July 29, 2020 49

 

 

A.

I would go with the diesel engine because of
fuel efficiency. I believe diesels tend to be
a little bit more efficient. They also tend
to be a little noisier. They're what -- they
also have a record of reliability. Not
necessarily the new diesel engines. A lot of
the new diesel engines, because they've got
electronics, aren't any more -- aren't any
better than gasoline engines because of that.

But I've always liked the diesel engine.
And I work in the other direction. I'm not
trying to build a fast boat. I'm trying to
build a nice, steady, once you build it, it's
going to be there forever. So I would go with
the diesel engine if it was up to me.

Fair enough.

And was your role at this point in time
limited to instructing and showing him how to
operate a boat?

Yes, pretty much. I know that there were
other jobs that still needed to be done on the
boat, whether it was fasten something or run
another wire; and I purposely avoided --
studiously avoided doing any of that work,

because there are other people who are making

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 50 of 144

Edward Glaser
July 29, 2020 50

 

 

A.

a living doing that.
And as you testified, you never made a living
doing that type of work?
Well, that's what I've done my whole life is
make a living off of boats.
Not for other people. I'm talking about as a
repair facility, building -- a boat shop.
Right.

MR. DINNOCENZO: Objection.

Yes.

BY MR. STERN:

Q.

Now -- okay. So that would have been, what,
about 2015 when you met Mr. Spadafora?

I think it was more recently than that, but
yeah. I don't think it was five years ago. I

would have said it was four years ago, but

maybe it was five. I don't remember.
So four or five years. I'm not trying to
create --

Right, right. I just don't remember exactly
what year.
Fair enough.

And after that point, when did you next
speak to Mr. Spadafora?

Well, at that point, I started working with

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 51 of 144

Edward Glase
July 29, 2020 51

 

 

him on an almost daily basis as he was trying
to get the boat ready and as we were taking
the boat out and taking trips on it in the
afternoon going out of Rockland, practicing
docking. So it wasn't just a one-day thing.
It was a series of days.

Okay.

And I think it was -- excuse me.

Go ahead. I don't want to cut you off.

And I think it was that fall that he wanted to
bring the boat down to New York City.

Did you assist him in bringing the boat to New
York City?

Yes.

So you were hired as a delivery-type captain?
Right, with him basically running the boat and
me sort of as his advisor.

Okay. And how did he handle the Gudelia on
his trip south?

Well, perfectly. You know, we went straight
down. We stopped -- what I tried to do with
him as we did this was practice a number of
things, picking up a mooring, practice
anchoring, practice docking in places that he

wasn't familiar with; and he did perfectly

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 52 of 144

Edward Glaser
July 29, 2020 52

 

 

well.

So these were all things that Mr. Spadafora
needed to learn in your opinion?

T think so. I think everybody needs to learn
them, yes.

But an experienced mariner should already know
this, correct?

There are people who consider themselves
experienced mariners who may never have
anchored their boat or may be afraid of
anchoring their boat. And so I think, like
anybody who owns a boat, you need to have all
of those tools at your disposal. And some
people don't, even though they've been sailing
for years, don't have those tools.

Do you know how many bilge pumps were in the
Gudelia?

Yes. I'm just counting. There were two in
the galley. I think there were two in the
engine room and one back aft. So I think
there may have been five.

Do you know the total amount of water --
gallons per hour that those pumps would have
handled?

No, I don't remember. I looked at them, but I

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 53 of 144

Edward Glaser
July 29, 2020 53

 

 

don't remember whether they were, like, 750
gallons per hours. I don't remember what size
they were.

Do you know whether the boat had watertight
bulkheads?

Did it have watertight bulkheads? I think --
well, yeah. I think the nature of what she
had were designed to be water-slowing rather
than watertight. Every single bulkhead had
some kind of a --

A limber hole, I presume.

It was a limber hole or a piercing for piping
or electricity. You know, it's not like a
full watertight bulkhead.

But if it were to be -- if there was an egress
of water in one section of the hull, presuming
there was, the water should remain, for the
most part, in that one section of the hull,
right?

The bilge pumps were designed so that they
would keep the water at a level that it was
enough in each compartment that it wouldn't
spill over into the next compartment.

If at any time you want to take a break --

we've been going about an hour. You can -- I

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

helt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 54 of 144

Edward Glaser
July 29, 2020 54

 

 

don't want to make anybody uncomfortable.
So...

After this delivery run, four or five
years ago, did you have any further
involvement with Mr. Spadafora or his boat?
Yes.

Tell me about that.

He kept his boat at a marina in New Jersey,
and a couple of times I went down to New
Jersey to visit with him. He took me out for
a ride on the boat a couple of times, docking
the boat at the marina, taking it around the
harbor. So, yes, I went out with him a couple
of times. We did have one time one winter
where I went down and helped him try to
winterize the boat so it would be safe through
the winter, putting in antifreeze in all the
pumps and all the tanks.

Were you being paid for that work?

Was I paid for that work? I think by the time
T went down and did that with him, I was no
longer being paid. My mother lives in
Manhattan. So I was down already visiting
her, and so I'd go over and help Joseph.

And the boat was at Liberty Landing Marina,

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 55 of 144
Edward Glaser

July 29, 2020

55

 

 

correct?
A. Yes.
Q@. And how many years -- you okay?
How many -- when was last time you recall

visiting Mr. Spadafora at the marina, Liberty
Landing?

A. I don't remember. We took -- he wanted to
have a new windlass put on the bowel of the
boat and a new anchor, and we took the boat
from New York City to Mystic, Connecticut,
where he had somebody look at the boat. And
then eventually -- we spent the night, I
think, at the marina and turned around and
went back to New York. And that would have
been the year before. Was that only like two
years ago?

QO. It was about 2018?

A. Yeah.

Q. In the fall of 2018?

A. You know, I don't remember.

Q. Do you know if there was work done at Mystic
or the work was done elsewhere, if at all?

A. We talked to somebody, a couple of people at
Mystic, and didn't have it done there. We

brought the boat down to New York City, and I

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 56 of 144

Edward Glaser
July 29, 2020 56

 

 

think he had the work done there.

It would have been there at Liberty Landing or
a different location?

I think it was at Liberty Landing.

Do you know whether the windlass had to be
replaced or repaired due to an accident of
some sort?

No, I don't recall that that was the problem.
I believe he wanted to have a better windlass
and better anchoring, a better way to anchor
it than just throwing the anchor over by hand.
He had no windlass before?

No.

Okay. Is that unusual on a boat of that size,
not to have a windlass?

Working lobster boats don't usually anchor.
Oh, working lobster boats, yeah.

And -- right. And so some of -- the Gudelia,
I believe, some of -- the point of the Gudelia
was to make her as close to a working boat as
possible. So she didn't have a windlass. She
didn't have a bow pulpit. She had an anchor
that would just sit on deck.

Okay. So this would have been in 2018. And

did you become aware of an incident in 2018

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 57 of 144

Edward Glaser
July 29, 2020 57

 

 

involving the boat?
No.
No?
No. I didn't hear about the incident until
the boat was already on the transport from
Newport.
And what did you learn -- strike that.

Do you recall who told you of the marine
incident?
I'm sure Mr. Spadafora told me about it.
Do you recall when he -- what he told you?
That there was some damage to the keel, and he
was talking to the insurance people.
Did he tell you how the damage occurred?
IT think he said something about going into a
harbor in New York, yeah, in New York, the
northern part of Long Island Sound and having
hit something that he didn't know was there.
Okay. And do you recall when this happened?
Can you -- strike that.

Did Mr. Spadafora tell you when the
incident occurred?
I was never clear on exactly the day that it
happened, no.

Okay. And do you -- when you say it was on

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

eS)

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 58 of 144

Edward Glaser
July 29, 2020 58

 

 

the transport, what are you referring to?
Mr. Spadafora didn't like having his boat in
New Jersey in the middle of the winter when he
couldn't use the boat. So he was going to
have the boat transported down to Puerto Rico
so he could use it in the wintertime.
And did you -- strike that.

How did he make contact with you to tell
you about the incident?
I'm sure it was by phone call.
Did he ask you for any advice or any
recommendations?
Not really. I mean, I think it was more an
observation than anything else. You know, I
think by the time it was down -- the boat was
on the transport from Newport. And I think it
stopped in Baltimore. And by that time, there
were some photographs that he sent to me; and
he asked me, I think, what I think about the
damage.
Let's back up step by step for a while.
You -- do you know -- why did he reach out to
tell you about the incident?
Because I'm a friend and his sort of boat

advisor.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ih ie

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 59 of 144

Edward Glaser
July 29, 2020 59

 

 

And did he tell you that he drove the boat
from New Jersey to Newport, Rhode Island after
the incident?

Well, of course. I didn't really -- I don't
think I knew about the incident until after
the boat was all the way in Newport.

Did you -- but did he tell you that he drove

to Newport several days, allegedly, after the

incident?
I don't recall that that's -- that was what
he -- you know, at that point -- obviously, if

he had hit the boat before he was in Newport,
it -- he would have driven it, but I don't
remember him telling me that.

Do you believe, from what you had seen in the
photographs -- and we'll get to that.

From what you had seen in the
photographs, do you believe it was advisable
to drive the 80 or so nautical miles from
Liberty Landing Marina in New Jersey, through
the city, to Newport, Rhode Island?

I don't think -- I don't think -- that's sort
of after the fact. Unless the boat had been
hauled out so somebody could have seen the

damage, nobody would have known what the

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i alt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 60 of 144

Edward Glaser
July 29, 2020 60

 

 

damage was. If the boat was basically
operating fine, there'd be no reason to
suspect the damage was as severe as it was.
Did he tell you whether the boat was operating
fine on the way to Newport?

I don't think -- you know, I'm trying to
remember. I don't remember that we discussed
how the boat was going, just that he was
taking it and he had a friend who was going
with him; and they were going to go to
Newport. I don't really remember that he said
anything about having hit anything.

So he told you that he was going to go to
Newport before you knew it -- before it was in
Newport?

Say that again.

I'll rephrase it.

You just testified that he told you that
he was going to Newport with a friend,
correct?

Yes.

So he called you before the boat was loaded on
the cargo ship, correct?

Yes. He'd been telling me that he was going

to get it on that boat, yes, and that there

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ill

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 61 of 144

ward Glaser
July 29, 2020 61

 

 

was a time that it was going to be there and
that he had to get it by a certain time, yes.
And did he tell you in those conversations
that the boat had been in an incident?

I'm trying to remember the timeline, and I
don't think he had.

So he didn't tell you in these conversations
about going to Newport that the boat had been
in an incident?

I don't remember that he had. I wasn't --

probably wasn't paying that much attention.

Or if he had -- I mean, it's -- you know, it's
the -- I don't remember. I really don't.
Okay. Would -- you had mentioned the scope of

the damage in a passing comment. Would you
have considered it advisable to have the boat
hauled from the water after the incident
before navigating 80 or so nautical miles to
Newport?

Right. That's another one of those things
that now having seen the damage, you can say
obviously he should have. But having not had
the boat out and having seen the damage,
somebody could say, Oh, I just hit something.

It's not a big deal.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 62 of 144

Edward Glaser
July 29, 2020 62

 

 

If it was your boat and -- strike that.

When he told you about the incident, what
did he tell you about what happened?

What I remember him saying was that he had hit
something going into a harbor, and it wasn't a
big deal.

Okay. So he didn't think it was big deal when
he struck the object?

Right.

Did he tell you that all five bilge pumps were
operating after he hit the object?

No.

Would you be surprised if all five bilge pumps
were operating continually after hitting the
object?

Having seen the damage now, I'd say no.

So you think that there would be that
sufficient amount of water entering the hull
from -- strike that. Strike that.

So if you had known that all five of the
bilge pumps were operating on the return to
Jersey City after the incident, would you have
considered it advisable to take it out of the
water at that time?

Yes.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 63 of 144
Edward Glaser

July 29, 2020 63

 

 

Q. Would you consider it advisable under that
scenario to navigate the boat 80 miles to
Newport, Rhode Island?

A. No.

Q. And you understand that he did navigate it to
Newport, Rhode Island?

A. Yes.

Q. Does that kind of suggest that there wasn't
ten -- there wasn't five pumps running?

MR. DINNOCENZO: Objection.

A. No. I wasn't there. I wouldn't know. I
would say if there were five pumps running,
then certainly there was a lot more damage
than -- you know, that would be consistent
with the kind of damage that I've seen.

BY MR. STERN:

Q. I see. Okay. Now --

A. But I wasn't there, and so I don't know.

Q. Okay. Fair enough.

So you don't know, and you don't know
that the five pumps were actually operating,
correct?

A. Correct.

Q. But you do know that if five pumps were

operating after this incident occurred, that

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

eae

12

iL

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 64 of 144
Edward Glaser

July 29, 2020 64

 

 

you personally would not navigate 80 miles in
that condition?

A. No.

Q. When you go from New Jersey in Liberty Landing
in the Hudson River to Newport, do you need to
navigate in the ocean? Or are you in inland
waters?

A. You're in inland waters. You're basically
going into New York Bay. You're going up the
Fast River. You're going out through Hell's
Gate, and then you're going into Long Island
Sound.

Q. So the entire trip --

(Indiscernible cross-talk.)
THE REPORTER: You're cutting each other
off. I didn't get his entire question.

BY MR. STERN:

Q. I think my last question was -- strike that.
The entire -- read that back. I don't
remember.

(Indiscernible cross-talk.)
THE REPORTER: Everything is -- you were
going too fast.
A. The basic question was: Taking a boat from

Liberty Landing to Mystic was -- at any point,

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 65 of 144

Edward Glaser
July 29, 2020 65

 

 

was it an ocean passage?

BY MR. STERN:

Q.

Okay. That sounds good enough.

Is the answer yes or no?
And the answer is that you go through New York
Bay, you go up the East River, you go through
Long Island Sound, and there might be just the
littlest bit that might be considered ocean
from where you go from the end of the Long
Island Sound into Newport.

MR. STERN: Okay. Now we can take a
break.

(A break was taken from 12:04 p.m. until

12:15 p.m.)

BY MR. STERN:

QO.

So we -- you've testified that Mr. Spadafora
called you and told you that he had an
incident and that the vessel was already on a
cargo ship, correct?

That's my recollection, yes.

When -- then you testified that you saw
photographs. Please tell me what you were
referring to.

You know, I'm trying to remember. I haven't

looked back through my emails to see the first

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i ds

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 66 of 144
Edward Glaser

July 29, 2020 66

 

 

photographs I saw. I know I saw a photograph
that wasn't -- I don't think it was as
extensive as the photographs that are in the
first damage claim from, what, Susquehanna
Marine Surveys.

Q. So there were photographs before the survey?
A. I believe there was a photograph, and I can't
remember where it was; but I saw something

beforehand, yeah.
Q. Let me just -- because now we're getting into
something more here.

I'm going to mark -- and I've already
sent this to everybody, but I'm going to mark
as Exhibit 1 -- let me -- why is it doing
this?

Do you see the expert disclosure
document? It's a seven-page document. Do you
see this document on the screen?

A. Yes, I see it.

MR. STERN: Mr. Dinnocenzo, this is what
I emailed. I don't think everybody on this
Zoom has it. It's going to be marked as
Exhibit 1.

BY MR. STERN:

Q. And it's the expert disclosure. It's dated

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 67 of 144
E Glaser

war
July 29, 2020 67

 

 

February 17, 2020; and it includes your
report, which is a one-, two-, three-page
document with a short biography and
affirmation of service?

MR. STERN: So everyone sees that? Does
everyone see that there?

MR. DINNOCENZO: Yes.

MR. STERN: Can we mark this as Exhibit

(Exhibit 1, Expert Disclosure, marked for

identification. )

BY MR. STERN:

Q.

Now, you -- let me ask you this -- strike
that.

You just testified to emails. How many
emails -- you exchanged emails with

Mr. Spadafora contemporaneous to the incident;
is that correct?

As I said, I haven't checked back through
them; so I don't remember if that's true or
not. I think I did. I mean, I believe I saw
a photograph, you know; and I should have
checked. And I can get back to you as to
whether I have them or not. But I seem to

recall having seen something before this

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 68 of 144

Edward Glaser
July 29, 2020 68

 

 

report was issued.

Okay. So would that have been taken in
Newport?

Yeah. As I say, I forgot to look it up; and
so I can't really -- if you want to go back, I
can -- you know, at another time, I can check
back on it and give you for sure what I have
in my emails. I don't tend to erase anything.
I'm going to make a request on the record and
follow up with counsel for you to produce
every document provided to you by

Mr. Spadafora regarding this incident,
including emails and photographs.

Yep.

Okay. And then you mentioned a report of
Susquehanna Marine Surveying. What were you
referring to?

I believe there was a surveyor sent by the
insurance company down to -- does it say where
he looked at the boat -- in Baltimore,
somewhere around there.

Okay.

There's photographs of the boat hauled out on
the cargo ship.

Now, why did Mr. Spadafora -- strike that.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

thes)

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 69 of 144

Edward Glaser
July 29, 2020 69

 

 

I assume Mr. Spadafora sent that survey
and photographs to you, correct?
Yeah, I think so.
Why did Mr. Spadafora send you the survey
report and photographs?
I think at first it was just to show the
damage, but it may have also been to point out
that the estimate to get that fixed was way
less than would be appropriate for that level
of damage.
Now, when he sent this to you, did he also
send to you an estimate from Travelers, the
insurance company?
Was it at the same time or -- yeah. I mean, I
thought this one came first, but I don't
remember. As I say, if you want, I can get
you all of the -- in terms of the time, all of
the emails that I received and what the dates
are.
That's fair enough. I do make that request.

You testified ~- strike that.

Going quickly to your report -- we'll get
to it in more detail, but in your report,
which is essentially just this page, beginning

with your name and address, beginning between

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 70 of 144

Edward Glaser
July 29, 2020 70

 

 

October 2019 and one more page, so it's
basically a two-page report, you do not list
any documents that you reviewed or relied upon
in preparing your report. Yet, now you
testify to at least seeing a survey report.

Why did you not list any documentation
that you relied upon in issuing your report?

MR. DINNOCENZO: Mike, can
(indiscernible) that? It's really small on my
screen.

MR. STERN: I have to -- hold on. I
forgot about that. You're right. I can see
what my screen says.

(Discussion held off the record.)

BY MR. STERN:

Q.

But in this report, there is no list of any
documents you saw or reviewed or relied upon;
is that correct?

There's one reference, but the reason I didn't
is I didn't -- I'm an amateur at this, and I
didn't know I was supposed to.

Okay. So we'll get to what you reviewed,
because you are required by the rules to be
putting in documents that you reviewed because

it's important. So we do request production

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

a It

12

Ls

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 71 of 144

Edward Glaser
July 29, 2020 71

 

 

of all the documentation that you have in your
file regarding this boat, this incident.
Certainly.

Also, there's no indication of the hourly rate
that you were charging for your services for
Mr. Spadafora. What are you charging him?

Oh, what am I charging Mr. Spadafora?

Yes.

I'm not charging him anything.

Okay.

T'm his friend. I have not been offered money
to do this.

So you have --

He asked me to do this.

So you've not been formally retained as an
expert witness by Mr. Spadafora or counsel?
No.

MR. DINNOCENZO: Objection.

BY MR. STERN:

Q.

Now, where were we? And before we ask more
substantive questions, which we will do, do
you see this document entitled "expert
disclosure," which is Exhibit 1? Is it big
enough for you to read?

Not really, but go ahead.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

wa

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 72 of 144

Edward Glaser
July 29, 2020 72

 

 

A.

Where it states that Mr. Glaser is expected to
testify in accordance with the content and
substance of his report, and it will be based
on the evidence in the case, including, but
not limited to, deposition testimony and
documents, as well as his own examination of
the vessel.

Are you able to see this? This is the
hardest part of this new word, new regime,
figuring this out.

Where did it go? It disappeared on me.

Ts that any better?

MR. STERN: Does anyone have any doubt
that I'm reading the notice correctly?

No. I accept your reading.

BY MR. STERN:

Q.

Did you -- in preparing your report, which is
attached to the February 17, 2020 document,
did you review any deposition testimony in
this case?

No.

Okay. So you're not going to be competent to
testify as to what the deposition testimony
says?

MR. DINNOCENZO: Objection.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 73 of 144

Edward Glaser
July 29, 2020 73

 

 

BY MR. STERN:

Q. You can answer.

A. I haven't seen anybody else's depositions.

Q. Anybody else, other than your own?

A. Isn't this the deposition?

Q. Correct. But you've not seen -- you have not
seen the deposition of Mr. Stefanowicz?

A. No.

OQ. You have not seen the deposition of the
Travelers employee, Nicholas Rago?

A. No.

Q. You have no seen the deposition of

Mrs. Spadafora?

A. No.
Q. Okay. So then you -- it also says "evidence
in case." What evidence have you reviewed?

A. Well, I've seen the reports from Susquehanna,
and I've seen the reports from Mr. Hughes and
Mr. Jesse Lowell, and from
Mr. What's-his-name from Scop Boat Works.

Q. Now, in your report, the first line states
that between October 19, 2019, and October 22,
2019, that you inspected the vessel, correct?

A. Yes.

Q. And I'm paraphrasing, so I'm not going

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 74 of 144

Edward Glaser
July 29, 2020 74

 

 

verbatim.

That's all right.

How did it come that you were in Puerto Rico
in -- between October 19th and October 22nd?
Mr. Spadafora asked me if I would go down with
him and look at his boat.

Okay. And what was the purpose of your
looking at his boat?

Just to assess the damage and what needed to
be done and whether it could be repaired.

And at that point in time, did he ask you to
prepare a report for litigation purposes?

I don't think he mentioned a report until
after we were back.

And at the point in October of 2019, were you
aware that there was an insurance dispute

between Mr. Spadafora and his insurance

company?

Yes.

What were -- what did you know about that
dispute?

Well, I had seen -- at the very least, I had

seen Susquehanna's report that said that
basically they wanted to pay him -- I can't

remember what it was -- $28,000 and something

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

il a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 75 of 144

Edward Glaser
July 29, 2020 75

 

 

to have the boat opened up and inspected
before it was going to be rebuilt to be able
to do the work.
Was it your understanding --
And I believe he didn't think that was enough
money.
And your understanding then the $28,000 you
referred to was to investigate the extent of
the damages and not to begin repairs?
I think -- I think the letter or the survey
report said that it would be something in the
neighborhood of $40,000 to fix it, and the
first part of the payment would be -- start
the process.
Okay. And Mr. Spadafora did not agree with
the assessment of the insurance company?
No.
Did Mr. Spadafora provide you with the
estimate prepared by Travelers' in-house
estimator, Nicholas Rago?
I think so, yes. I don't have it at hand, but
yes.
Fair enough.

And are you aware that Mr. Rago prepared

the estimate in consultation with a builder,

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 76 of 144

Edward Glaser
July 29, 2020 76

 

 

A.

Douglas Dodge?
MR. DINNOCENZO: Objection.

T hadn't heard that, no.

BY MR. STERN:

QO.

So you're not aware that Nick Rago testified
that because he had no wooden boat experience,
he called Doug Dodge to find out from Doug
Dodge what it would cost to fix the damage to
the boat?

No.

Would you agree that Doug Dodge, the builder
of the Gudelia, is a competent person to
determine what it would cost to repair his
boat?

As I say, I don't know Mr. Dodge. I know he
built the boat. I would say that anything he
has to say about the boat might be suspect
Since it took him the better part of, my
understanding is, nine years to build the
boat. I don't believe that he could then turn
around and say that the repair would only
take, you know, $40,000 to do. That

doesn't -- that doesn't -- that doesn't seem
to make sense.

You've no basis to say that he is not

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

il

12

13

14

15

16

17

18

13

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 77 of 144

Edward Glaser
July 29, 2020 77

 

 

competent?
He's a competent boat builder, yes. To judge
on from what I have seen, which is the boat,
the Gudelia, he's a competent boat builder.
But my question to you was: Despite your
characterization of how long it took, from
your understanding, you do not -- you do not
have a basis to disagree that Mr. Dodge has an
understanding of what it would take to fix his
boat?
Has he seen the boat? And has he seen the
damage?
Based upon the same photographs and the report
of the survey and conversations with the
surveyor, the estimator, would you agree that
Doug Dodge knows how to fix his own boat?
Did the estimator see the boat?

MR. DINNOCENZO: Hold on. Hold on. I
just want to object, because this is based on

hearsay. But you can answer.

BY MR. STERN:

Q.

My question to you is simple. Is Mr. Dodge --
and you would agree that Mr. Dodge knows how
to build and repair his own boat?

Yes.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 78 of 144

Edward Glaser
July 29, 2020 78

 

 

Thank you.

You state in your report that the boat
was out of the water when you first saw it,
correct?

In Puerto Rico, yes.
Do you know -- strike that.

Was it in a travel lift when you saw it?
Or was it on blocks or something else?

It was on blocks.
When -- how long -- strike that.

Do you know whether -- between the time
it arrived in Puerto Rico in 2018,
thereabouts, December or January, and October
of 2019, do you know whether the boat was
Still in the water during that time period?

IT don't know the timeline of exactly when it
got down there and when it was hauled out, no.
But presuming the boat -- strike that.

You know that the boat was being shipped

in November of 2018, correct?

Yes.

And that it would take approximately, what,
ten days, two weeks to get from Newport to
Puerto Rico, correct?

Something like that, yeah.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

iis

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 79 of 144

Edward Glaser
July 29, 2020 79

 

So that brings you into the early part or
middle part of December of 2018, correct?
Sure.

You agree, correct, that it would have been
two weeks?

Yeah. I don't -- again, I don't remember. I
haven't looked up the exact timeline, no.
Fair enough.

So from December of 2018 to October of
2019, when you saw the boat on blocks, do you
know whether the boat had been in the water
for those 10 months or so?

I don't think it was in the water that long.

It was in the water some of that period of

time, yes. I don't remember how long it had
been hauled out. I seem to remember hearing
something about five months, but not -- but I

don't have a specific number.
So you -- strike that.

Mr. Spadafora told you that the boat had
been hauled from the water at some point prior
to October of 2019?

Yes.
Do you know the name of the marina where you

saw the boat?

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 80 of 144

Edward Glaser

 

 

July 29, 2020 80
I don't even know that it had a name. It's a
small Puerto Rican -- it's not much more than

a cement pad with a boat launching ramp.

Do you know how the boat was removed from the
water?

They have a small travel lift.

Do you know the tonnage?

No.

Did you think -- did you visually observe the
travel lift?

Yes.

Do you know what the weight, the displacement
of the Gudelia is?

No.

Do you know the displacement, what the

weight -- the rating of the travel 11ift was?
No.

Do you know the beam of the travel lift?

No.

Did the travel lift look large enough to
safely haul the Gudelia?

Yes.

Do you know how it was hauled, whether it was
properly hauled?

TI wasn't there when the boat was hauled.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 81 of 144
Edward Glaser

July 29, 2020

81

 

Q. Fair enough.

How was it blocked?

A. It was blocked with a -- literally with blocks
of wood. They put it -- like all of those
boats, you put the keel down on the blocking
so that the weight of the boat is on the keel;
and then you just need something, whether it's
jacks or blocks of wood, to keep it from
tipping over from side to side and the --
instead of jack stands, they use blocks of
wood.

Q. Am I correct, though, the keel was making
contact with the ground?

A. I'm trying to remember. I think it was on
blocking. Usually you put it on wooden
blocking so that there's enough room to get
underneath the boat and paint it.

Q. But you testified that the weight of the boat

is being supported by the keel on these

blocks?
A. Yes.
Q. Did you determine -- strike that.

It was your understanding then that the
boat had been hauled from the water perhaps

five months before you saw it in Puerto Rico?

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 82 of 144

Edward Glaser
July 29, 2020 82

 

 

Yes.

And then it would have been resting on its
keel for about five months, correct?

Yes. On the blocking on the keel, yeah.
And the weight of the boat then is being
supported by the keel of the boat?

Yes.

And you don't recall the displacement of the

boat?

No.

You were not -- strike that.
Did you -- strike that.

Did you take any photographs of the
Gudelia when you were in Puerto Rico?
Yeah, I did. I wasn't happy with any of them,
but I did take a few photographs.
Have you produced them to your counsel -- to
Mr. Spadafora or his counsel?
IT don't think so. I think they're still
hidden in my camera somewhere.
And I request production of those photographs?
You just testified you weren't happy with
them. Is that because they didn't show
anything remarkable?

They weren't any better than the photographs

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

meat

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 83 of 144

Edward Glaser
July 29, 2020 83

 

 

that were supplied to Susquehanna.

Okay. So the only photographs that you relied
upon are the Susquehanna photographs?

Yes.

Did you see photographs taken by

Mr. Stefanowicz?

No.

Did you see -- strike that.

Okay. Now, did you -- strike that.

Did you determine whether the boat was
blocked properly to have a 90-degree -- for
the keel to be 90 degrees perpendicular to the
ground?

The keel was not -- the boat was hauled fairly
level. I think they did a good job hauling
the boat and putting it on blocks. The keel
was not at exactly 90 degrees. It hada
slight angle to it.

Do you remember the degree of the angle to the
keel?

No. I didn't bring a protractor. But I would
say it was off by about two inches, an inch
and a half, two inches.

And you're aware that in order to accurately

determine whether or not a keel is in true

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ill dt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 84 of 144

Edward Glaser
July 29, 2020 84

 

 

alignment, the boat must be properly blocked
at 90 degrees of the keel, correct?
If you're trying to get the exact dimensions,
yes, you would square up the boat and make
sure that the waterline was level from side to
side; and then you would hold a plumb bob,
which would give you an exact 90 degree from
that. And, no, that wasn't done.
So you took -- strike that.
You took no measurements to support any
of your comments in your report, correct?
No, I took no measurements.
And you took no -- you did not -- strike that.
You testified -- you put in your report a
two-inch displacement, but there were no
measurements to support that, correct?
No. No exact measurement, no.
No measurements or no exact measurements?
No, no measurement.
You have no photographs to show this?
Not that will have a measuring tape that will
show you exactly what the angle is, no.
In fact, you recall the photographs by
Mr. Scopinich -- there are too many similar

names -- by Mr. Stefanowicz. He does a

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 85 of 144
Edward Glaser

July 29, 2020 85

 

 

photograph that he shows a few-inch shift of
the broken deadwood, correct? And if you
want, we can go to that.

A. Right. He has a few different pictures of the
deadwood. Some of them are where it's crushed
and some are where it's not -- yes.

Q. Okay. What did you do to conduct your
examination of Mr. Spadafora's boat, whether
it was up on blocks?

A. I walked around the boat. I went down in the
bilge. I took photographs. I crawled
underneath the boat, looked at the damage that
had been done. I basically looked at the same
spots that are in this -- the set of the
photographs from Mr. Stefanowicz.

Q. In other words, you just visually replicated
what Mr. Stefanowicz did?

A. Yes.

Q. And the damage you saw was consistent with the
damage in Mr. Stefanowicz's report?

A. Yes.

Q. You found no --

MR. DINNOCENZO: Objection.

BY MR. STERN:

Q. -- damage that was not -- strike that.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 86 of 144

Edward Glaser
July 29, 2020 86

 

You found no greater damage than noted in
Mr. Stefanowicz's report?
No.
No means correct, correct? You found no other
damages?
Correct.

MR. DINNOCENZO: Objection.

BY MR. STERN:

QO.

You took no steps to determine whether the
shaft was out of alignment?

Other than once the boat was back in the water
and Mr. Spadafora motored the boat around to
the marina where it was going to sit, the
vibration, there was no way of measuring
exactly what the out-of-alignmentness [sic]
would have been.

Okay. When he navigated it, how far was it
when he moved it back in the water to where he
took it to the marina?

He took it to the mouth of the harbor and then
back into the harbor to go to the marina.

How far -- approximately, how far was that?

A mile or two at the most.

During the mile or two, did all bilge pumps

operate?

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i al

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 87 of 144

Edward Glaser
July 29, 2020 87

 

 

No.

Did any bilge pumps operate?

One up forward, yes.

Is up forward where the damage was?

There was damage up forward, yes.

Was that where the most significant part of

the damage was?

No. The most significant part is back

underneath the engine, from the engine all the

way back to the stern.

Did you do -- did you take any steps to

determine why the bilge pump -- strike that.
Is it uncommon for a bilge pump in a

wooden boat to operate during operation?

If a boat's been hauled for about five months

or so, it's not uncommon.

Okay. So it was consistent with your

experience that -- a boat that was hauled for

five months, you expect some water egress?

Yes.

Did Mr. Spadafora leave the boat or tie the

boat back up at a marina and leave it there,

to your understanding?

Yes.

Did -- are you aware of any repair work having

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 88 of 144

Edward Glaser
July 29, 2020 88

 

 

been done to the Gudelia from November 2018
until the time you saw it in October of 2019?
No. All I'm aware of is the bottom was
repainted with two coats of bottom paint
before it went back in the water.

When was the bottom repainted?

Just before it went back in the water.

In 2019?

Yes. October of 2019, yes.

He repainted the bottom but didn't fix the

keel?

Correct.

To be more -- to be clear, the damaged section
of the keel, you -- that damaged section you

would refer to as the deadwood, correct?
Yes.
You did not see any separation of the keel by
the rabbet, correct?
Yes, I did. There was -- just as is in the
photographs from Mr. Stefanowicz, there's --
there was still leakage going on there, yes.
But the leakage -- strike that.
MR. STERN: Let's mark this as Exhibit 2.
(Exhibit 2, Stefanowicz Exhibits, marked

for identification.)

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 89 of 144

Edward Glaser
July 29, 2020 89

 

 

BY MR. STERN:

QO.

A.

And this was an exhibit that was formally
marked at a deposition of Mr. Stefanowicz as
Mr. Stefanowicz Exhibit 7.

And I presume, Mr. Glaser, that you're
not speaking to Mr. Spadafora off the screen.
No, no, no, no. No, I'm not.

MR. SPADAFORA: Wait a second. Let me
just be implicitly clear. My wife --

MR. STERN: I'm not asking you. I'm
talking to the witness.

MR. SPADAFORA: I understand, but --

MR. STERN: No.

MR. SPADAFORA: When I'm off screen -- my
wife has cancer. I'm checking with her. Let
me be clear about that.

MR. STERN: I am asking the witness, not
you.

What's the question?

BY MR. STERN:

Q.

I was just making sure you're not speaking to
Mr. Spadafora when you're both off screen.
No, no, no. What I'm looking at is the
Susquehanna marine survey. That's all.

Okay. Previously marked -- I'm just

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

ano

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 90 of 144

Edward Glaser
July 29, 2020 90

 

 

clarifying. I'm not accusing.

Yeah. No, I'm not speaking with anybody.
This has been mark as Exhibit 7 on
February 6th, 2020, of the deposition of
Mr. Stefanowicz. And it's a November 26th,
2019 marine survey.

This is the survey you're referring to,

correct?

Yes.

Let's look at some of the photographs here.
This is the Sampogracht. You did not see the
vessel on the Sampogracht, did you?

No.

I had to say that. I love Dutch
pronunciation.

Are you -- I'm going to run through it,
and I want you to show me the part you were
discussing about the forward -- the damage by
the rudder, okay?

Do either of these photographs show what
you're talking about?

Well, let me see. They're numbered, right?
This is -- the damage is -- Number 1 is what
I'm at right now.

Right.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ah it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 91 of 144

Edward Glaser
July 29, 2020 91

 

 

Do these two photographs show what you're
referring to?

Well, that's where -- those are the places
that she hit.

Okay.

You were talking about the leakage by the
sealing.

Well, I'm going to go through the photographs
in order so we can do it right.

Sure.

And that's the difficulty in this. I'm going
to try and make it easy.

Yep.

Since we're on these photographs, the bottom
photograph with the ruler, you see how it's
showing displacement of the bottom most part
of the deadwood, correct?

Right.

And that's what you -- when you're referring
to displacement in your report, this is what
you're referring to, correct?

No.

Okay. So are there any photographs showing
what you're referring to?

Yes. This photograph down here, what he calls

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

tL ds

12

ies)

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 92 of 144

Edward Glaser
July 29, 2020 92

 

 

on page -- you know, he's not numbered things
consecutively, so I don't know what the number
is, what page it is; but it's labeled here
Number 2.
Okay. So you see it up on my screen?
Yeah. The next photo shows the rudder
support, the structural part of the keel
twisted to port.
So you're relying upon what he said in his
report -- in your report then? You're just
echoing what he says?
No, no, no.

MR. DINNOCENZO: Objection.
As you see, I saw the same thing. And I
didn't think it was -- it needed anymore
clarification of what he said here. As you
can see, he says that it's been displaced to
port. And if you look at the picture, if you
keep going down to -- well, obviously, you can
see his Picture Number 7, in that, there's
weeping going on between the seam where the

keel hits the planking.

BY MR. STERN:

Before we get to the weeping, in Pic Number 2,

what you're referring to --

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 93 of 144

Edward Glaser
July 29, 2020 93

 

 

Yeah.
You took no measurements -- strike that.
You've testified that in order to
accurately determine whether or -- whether
under the extent of any displacement, you need
to true the boat when it's blocked and take it
plumb, correct?
Yes. If you were looking for the exact, you
know, down to the quarter-inch or whatever,
yes, that's what you would do.
And you never did that?
No.
And you've also testified that the angle --
that the angle at which the keel of the boat
was blocked was slightly off the 90 degrees,
correct?
No, I didn't say that. I said the boat was --
I didn't measure it, so I don't know. You
asked me if it had been blocked exactly at 90
degrees, and I said I don't know.
Well, the record is clear that you testified
it wasn't. But --
And you also don't know whether this
picture, the boat was blocked at a perfect 90

degrees; because he's not doing a plumb,

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

Li

12

13

14

15

16

17

18

13

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 94 of 144

Edward Glaser

 

 

July 29, 2020 94
correct?
Correct.
So the only -- thank you.

Now, the weeping, let's go down to the
weeping. Now, when you were talking about any
damage toward the rabbet -- first of all, for
the record, describe what the rabbet means to
you.

This a good place -- if you're looking at that
Picture Number 7, the upper half is the
planking.

The upper half -- can you see my --

Yes.

So the upper half, you're talking about from
this line up to the top?

Well, it would be the line’ -- the next plank
lower, but yes.

Right here?

It would go down a little further. Do you see
where that black weeping is? That's where the
rabbet would be.

Okay. And above of this weeping lines, this
is the hull of the boat, correct?

That's -- the planking is there.

The hull?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 95 of 144

Edward Glaser
July 29, 2020 95

 

 

Below that is the keel member.

Right. And below that, being here, correct?
The seam between the planking and the keel is
where the rabbet is.

Okay.

And that's where the square edge of the plank
fits up against the keel, and in that seam,
somebody would -- it's not a wood-to-wood
joint. It's done with caulking.

Okay. So the weeping would indicate that you
need to re-caulk that joint?

It would indicate there's some kind of
Movement going on there, yes.

And that's not atypical in a wooden boat,
correct?

It's typical in a boat -- if we look at the
rest of the boat where there's other spots,
there's none of that weeping going on. It
would not be atypical for a boat that was
quite old, but it's certainly not typical for
a boat like this.

What is above -- if you were to go into the
hull, what is the above this section where you
see the weeping? Is there any mechanicals?

Would it be the bilge? What would be above

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

a3

14

BS

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 96 of 144

ward Glaser
July 29, 2020 96

 

 

it?
Tt was the bilge. All of the -- everything
above that inside the middle of the boat would
be called the bilge; so, yes. And there's
usually, in any boat like that, whether it's
rainwater or saltwater from leaking, there's
always going to some water in the bilge. A
bilge pump is not designed to take all of the
water out.
Would there be any -- strike that.

The photo suggests here that there is a
lack of water tightness, correct?
Right.
The water tightness would be -- because you
said it's probably a wood-to-wood joint, the
lack of the water tightness could indicate a
problem needing new caulking, correct?
Tt indicates some kind of leakage. That's
all. And you can't say because it's not
caulked correctly -- where it's right over a
series of places where the boat hit, I'm
saying it really points to some damage being
done there.
But you didn't go internal to determine the

extent of damage above that in the hull of the

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ia

12

ne)

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 97 of 144

Edward Glaser
July 29, 2020 97

 

 

boat?

Yeah, I did. And there's nothing I can see
from the inside.

Okay. Do you know what type of keel bolts
were used in the Gudelia?

I'm trying to remember. I wrote it in my
report, I think. I think they were a, what,
stainless rod, custom made to fit the boat.
And do you know that to be the case? Or are
you presuming that to be the case?

I'm presuming that to be the case.

Isn't it true that stainless in the closed
type of -- where the keel is made and
manufactured, that stainless steel is not the
best material for use?

No, that's not true.

Not true, okay.

Boats have been built with all kinds of
different materials over the years, and
there's going to be a series of arguments
amongst boat builders about exactly what the
best material is. They have stainless steel
designed just to be used in a saltwater
environment. There are cheaper stainless

steels that do pit under electrolysis, and

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 98 of 144

Edward Glaser
July 29, 2020 98

 

 

there are others that don't. So that's not
true.

So you made the determination, whether it was
Stainless or silicone bronze or any type of
material, correct?

T didn't -- I'll tell you, I didn't look at
them that carefully to determine exactly what
they were. I believe I asked Mr. Spadafora
what they were made out of.

He told you they were made of stainless steel?
I believe so. I'm trying to remember what I
wrote down here or whether I just looked it
up. The keel, yeah, I believe he said it was
some kind of high-grade stainless steel.
Stainless steel boats is what I have.

Okay. But he didn't show you any
documentation from the building of the boat or
anything else to suggest -- to show that they
were stainless steel, correct?

No.

And you were -- did you see any of the keel
bolts in your examination of the boat?

Yes. I saw the nuts and the keel bolts coming
through the keel.

And were you able to determine whether those

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

mi

12

13

_14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 99 of 144

Edward Glaser
July 29, 2020 99

 

 

were stainless or silicone?
I didn't look to see what they were.
Is there a way tell the difference visually?
Or do they look the same?
They looked fairly similar. I mean, real
Stainless steel is going to have a metallic,
silvery color; and silicone bronze will have a
bronze kind of color. There are different
kinds of silicone bronze, like a Monel, which
almost looks like a stainless steel. But
they're similar. And neither one of those is
magnetic. So you can't just put a magnet on
it and say, oh, it's this or that.
When you -- strike that.

Were you present when the boat was
relaunched?
Yes.
Did you notice or observe any leaking from the
gas tanks when the boat was in the water?
No.
Did you notice -- is it unusual, in your
opinion, to notice gasoline or oil in the
bilge water?
Yes.

Tt's unusual?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

il i

12

is

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 100 of 144

Edward Glaser
July 29, 2020 100

 

 

Yes.

And why is that?

‘It's unusual because you have separate

systems. You don't purposely have a system
where the gasoline would be in the bilge
water, because that gets pumped overboard.
You don't want that to happen, because that's
pollution. So it's normal to not have -- in
the Gudelia's case, she has a catch pan under
the engine, so if there's any oil that's
spilled, it would wind up in there rather than
the bilge.

Is the catch pan under the bilge?

It's sitting above the stringers in the bilge
so that it would catch the oil before it
drains into the bilge.

If the bilge didn't drain, there could be oil
in the catch pan, which is, you could see the
oil in the catch pan or in the bilgy water,
correct?

You would see the oil in the catch pan because
it's just a metal pan that's kept fairly
clean, yes.

Are you familiar -- are you aware of any

damage to gas tanks?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 101 of 144

Edward Glaser
July 29, 2020 101

 

 

No. And that's -- you know, that could be one
of the arguments, is there's all kinds of
damage that could have been done.
I'm not asking -- you're here to be an expert
on what you've seen. And you saw no evidence
of the --
I saw no evidence, no.
And you saw -- other than that one photograph
we looked at that wasn't yours which showed
the skeg or the part of the wood under the
propeller visually looking slightly off, you
have no photographs or measurements or any
evidence to demonstrate that the keel was
separated from the hull up by the keelson or
the upper part of the keel, correct?
No. I did not take any exact measurements.
You're right.
So your statements are more hypothetical. You
have no fact to support your statements about
any damage other than the damage you've
already testified you'd seen in
Mr. Spadafora's photographs?

MR. DINNOCENZO: Objection.
Yeah. I would say that seeing something and

summing it up is not the same as having no

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 102 of 144

Edward Glaser
July 29, 2020 102

 

 

Q.

evidence. I don't have -- I have not taken
any measurements, but that doesn't mean I

didn't see that it was off.

BY MR. STERN:

Okay. But your observation --

You made the observation that I was the expert
witness, and as an expert witness, I'll say it
was off. It was off kilter.

I didn't make that observation. But your
testimony is that --

You did make that observation that I was an
expert witness just a minute ago.

Your observations, though, are consistent with
the observations of Mr. Stefanowicz?

Yes.

MR. DINNOCENZO: Objection.

BY MR. STERN:

And those observations are the damage is
localized to the deadwood section of the keel?
I don't believe that's what he said, but yes.
You also did not -- other than the leaks that
you testified to earlier, you did not see
evidence of substantial leaking at or near the
section where the keel was damaged?

No, other than the -- other than -- as you see

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

iil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 103 of 144

Edward Glaser
July 29, 2020 103

 

 

Q.

in those pictures, there's a number of spots
where there's weeping going on, yes.
Now, when Mr. Spadafora had the bottom
repainted, were those weeping marks painted
over?
Yes.
And was the deadwood section painted as well?
I believe so, yes. As much as they possibly
could, yes.
To your understanding, why would somebody
repaint a damaged keel as opposed to repairing
it?

MR. DINNOCENZO: Objection.
Because the insurance hasn't paid for anything
yet, and you paint it so it could go back in
the water; and you paint it to protect the
bottom from whatever marine life might be
there in warm water.

MR. STERN: Move to strike the section

about the insurance.

BY MR. STERN:

So what -- do you agree that instead of
putting it in the water painted, it would be
advisable to have it repaired first?

Would I advise that it was -- of course.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 104 of 144

Edward Glaser
July 29, 2020 104

 

 

Yeah.
Would you advice -- strike that.

Do you know whether Mr. Spadafora
intended to use the boat in Puerto Rico after
relaunching it?

No.

You don't understand that? Or he said he was
not going to use it?

I understand that he wasn't planning on using
it until this whole thing had been settled.
Do you know whether or not -- the boat, from
December and January of 2018, 2019, to the
time you saw it, do you know whether he used
the boat at any point in time?

No.

Now, in your report, it's the section that's
on my screen, the second paragraph where you
say the yank has shifted the shaft log, do you
see that?

Yes.

You're saying there -- if I understand, your
testimony is based solely upon having that
(indiscernible) boat in that short, one-mile
relaunch trip, correct?

Well, also seeing it out of the water, yes.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

iat

12

ill3)

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 105 of 144

Edward Glaser
July 29, 2020 105

 

 

Did you take any photographs to demonstrate
that the shaft log was out of alignment?

I'll look at my photographs and see if
anything shows there, but, yes.

And just going down to the paragraph that
begins "of note," do you see that?

Yep.

And the last part of that paragraph: After
launching, I noticed the Gudelia leaked, but
more in line of what would be expected of a
strain on all the joints and keel bolts rather
than a split in the upper part of the keel,
correct?

Correct.

And that's because the only split in the keel
is the deadwood. And I will, of course,
qualify with your testimony on weeping. But
the only split was in the deadwood?

The boat, if you look at the pictures that are
here, was built fairly ruggedly; and the
deadwood, though it's scarred on the bottom,
is still a big structural piece that doesn't
have a lot of splits in it. So what I was
referring to is when those -- when that thing

took that yank when it was sitting on the

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

it

12

iS

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 106 of 144

Hdward Glaser
July 29, 2020 106

 

 

keel, it started at the seams, where you can
see the leakage, but it strain the keel member
down the center of the boat, from what I could
see.

Okay. Then what you could see then is solely
the damage depicted by the photographs by Mr.
Stefanowicz?

Pretty close, yes.

Okay. And to repair that damage, to repair
the deadwood damage is, I belive in your --

your report states is nothing more than

basic -- where is it? The split and
splintering -- this is the first page of the
report, bottom paragraph -- they are
repairable in a matter of few weeks. That

entails standard boat carpentry; is that
correct?

Yes.

Thank you. And if you --

And if you read the rest of the
recommendations from Mr. Stefanowicz, who saw
it, he also says, just as I did, damage to
keel may be found -- more damage can be found
once the repair process starts, and it is the

recommendation that the underside of the keel

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 107 of 144

Edward Glaser
July 29, 2020 107

 

 

Q.

and deadwood be removed in sections from the
keel frame and any mechanical fasteners, such
as keel bolts, be closely inspected for any
sign of damage. This process will require the
propeller, crop, shaft, and rudder to be
removed. This may also require the engine to
be lifted, ag it may be required to access any
keel fasteners that may be under there. The
underside is also attached to (indiscernible)
photos provided by the policy holder.

So what he's saying is what I'm saying.
So you're not here to testify to what Bob
Stefanowicz has already testified to.

MR. STERN: As to the question, I move to
strike that last comment.

MR. DINNOCENZO: You're interrupting his
answer.

MR. STERN: No, I'm not. There's no

question pending.

BY MR. STERN:

And Mr. Stefanowicz testified. You're not
here to testify to his testimony. I'm going
by your report, and you've answered the
question.

Did you review -- strike that. Did

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ids

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 108 of 144

Edward Glaser
July 29, 2020 108

 

 

A.

Q.

you -- strike that.

Let's go back to the first page. Do you
have an understanding as to what your role in
this litigation is?

I would say my role is as somebody who has
seen the boat out of the water, felt the
vibration, has known the boat before it hit
the submerged object, and has some familiarity
with how wooden boats are built.

Okay. Much of what you just testified to was
not in your report about your familiarity with
the boat, your experience. That isn't in your
report, is it?

MR. DINNOCENZO: Objection.

Does it need to be?

BY MR. STERN:

Well, if that's what you testified -- strike
that.

Do you understand what the role -- the
importance of an expert report is?
No. You'll have so instruct me.
That's not my job to instruct you. That was
the plaintiff's job.

MR. DINNOCENZO: Objection.

BY MR. STERN:

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

at

12

13

14

15

16

17

18

193

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document, 48-5 Filed 10/08/20 Page 109 of 144
Edward Glaser

July 29, 2020

109

 

Q. Did you see any documentation --

MR. STERN: Let's mark this as Exhibit 3.
This is the July 27th, 2020 letter by counsel
to the Court.

(Exhibit 3, July 27, 2020 letter, marked
for identification.)

MR. DINNOCENZO: I object to this being
marked as an exhibit.

MR. STERN: Objection noted.

BY MR. STERN:

Q. Are you aware -- strike that.

Were you provided any indication from
either counsel or Mr. Spadafora that any
dispute that was being made in this case about
the damage to the deadwood section of the
keel -- and we're talking about today -- was
not caused by striking a submerged object?

A. No. I must say, I have no idea what you're
talking about.

Q. Okay. Do you have -- first of all, that
question was way too long. I don't even know
what I asked.

Did -- are you -- strike that.

Were you told that there was an issue as

to whether the damage to the keel that we're

 

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 110 of 144

Edward Glaser
July 29, 2020 110

 

 

talking about today was caused by striking a
submerged object?

No.

Okay. Were you asked to provide expert
opinion about if the damage you saw to the
keel of the boat we're talking about today was
or was not caused by striking a submerged
object?

No.

So in counsel's letter, he tells the Court
that you will testify that solely -- that
solely the submerged rock caused damage. Were

you asked to testify to that?

No. I don't believe I was given specific
instructions.
I mean, you do agree -- strike that.

You've also indicated that you saw
Mr. Lowell's report, correct?
Yes.
And Mr. Lowell, like you, opines on his
opinion as to the amount of time needed to
repair this boat, correct?
Yes.
You both are giving a report as to how long

it's going to take to repair the boat,

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

iL it

12

13

14

15

16

17

18

dad

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 111 of 144

Edward Glaser
July 29, 2020 111

 

 

correct?
Yes.
You opined that it would take about 2,390
hours, give or take, correct?
Yes.
Mr. Lowell opines it would take between
2,500 -- 2,800 and 3,500 hours thereabouts; is
that correct?
Yes. I'm looking at his, and that's what it
says, yes.
So you don't agree with Mr. Lowell -- strike
that.

Mr. Lowell's opinion does not agree with
your opinion?
The basic outline is the same, but the exact
numbers are apart.
And you would agree with me that 1,000 hours
is a substantial difference?
Yes.

MR. STERN: I'm just looking through my

exhibits to see whether I need anymore

exhibits.
Okay. Now, I'm going to share -- let's
mark this -- it was previously marked, but

we'll mark this as Exhibit 4, which is the

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 112 of 144

Edward Glaser
July 29, 2020 112

 

 

Q.

December 20th, 2018 estimate by Joseph -- by

Paul Scopinich of Scop Boat Works, Inc.
(Exhibit 9, December 20, 2018 Estimate by

Paul Scopinich of a Scop Boat Works, Inc.,

marked for identification.)

BY MR. STERN:

I believe you testified -- you testified that
you remember seeing this document, correct?
Yes.

Now, looking through this document, you'll
notice that Mr. Scopinich refers to making
work to the pilothouse and doing fiberglass in
the pilothouse. You don't -- that's not part
of -- there is no damage in your summation to
the pilothouse or the cockpit or the cabin of
the boat caused by this submerged object,
correct?

No, there was no damage done directly to the
pilothouse because of this.

Thank you.

He also has a Number 2 fabricated custom
cradle. Would you agree that a boatyard, a
competent wooden boatyard will have cradles or
make those as the tools of their business?

Correct?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 113 of 144

Edward Glaser
July 29, 2020 113

 

 

Q.

Custom-made boats have custom-made cradles.
But those are part of the -- those are part of
the tools of the shop, correct?

MR. DINNOCENZO: You're interrupting his
answer. So why don't you let him answer and
then ask your question? And you've done this
throughout the deposition.

MR. STERN: No, I really haven't.

MR. DINNOCENZO: Yes, you do.

Every vessel has a different shape, and so one
makes a cradle to fit the shape of the boat.
And if you go to any boatyard, you'll see a
Stack of different cradles, and they will all
have the boat's name painted on them, because
each cradle has to fit each boat. There are

no stock cradles, unless it is a stock boat.

BY MR. STERN:

But that is not part of the boat. That's part
of the -- well, strike that. Move on.
It would be part of the repair process.

MR. STERN: We're coming close. With the
exception of keeping the deposition open,
pending the receipt of the all the documents
provided to the witness, including any

correspondence, emails between the witness and

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 114 of 144

Edward Glaser
July 29, 2020 114

 

 

Q.

Mr. Spadafora, I have nothing further today.
MR. DINNOCENZO: TI just have a brief
follow-up for some clarification.

EXAMINATION

BY MR. DINNOCENZO:

Mr. Glaser, do you have an opinion as to what
caused the damage to the Gudelia?

I'd say it's consistent with hitting a
submerged object, sitting on that submerged
object, and trying to get the boat off of the
submerged object.

I can't imagine that kind of damage
either to the bottom of the keel or to the
seam by the rabbet could be caused by anything
other than sitting on a submerged object. I
don't know how anybody could -- didn't realize
that was a dispute, because I can't imagine
what else could have caused it.

So is it your opinion that no damage was
caused to the Gudelia by transporting it to
Puerto Rico?

No. The pictures -- the pictures show it on
the boat, show it correctly blocked. And
there's absolutely no way to believe that they

would have done anything wrong in the way that

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 115 of 144

Edward Glaser
July 29, 2020 115

 

 

they picked it up.
Do you believe the damage that you saw was
caused by Mr. Spadafora driving the boat
between the accident and when it was loaded on
to the freighter?
No.
What is the significance of the weeping that
is shown in the Stefanowicz photographs?
Well, it means that the keel has been
knocked -- it's a matter of torque. If you
move something at the bottom of a T, even this
much, that place at the top of the T, which is
where the keel meets the planking, is going to
have a -- is going to move. If this bottom
piece stays flat, then you're not going to get
that kind of weeping. And by moving it like
this, you stress that seam that's at the top;
and therefore, that seam will start to leak.
And in that situation -- let me withdraw the
question.

Does that contribute to your opinion that
the entire keel needs to be replaced?
Yes.
Why?

What happens is when you strain something like

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

ial

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 116 of 144

Edward Glaser
July 29, 2020 116

 

 

that, when a boat is built this heavily and
you strain it like that, there are fastenings
that hold the keel all the way, or the
deadwood part, to the top part of the keel;
and that strain has either bent the bolts that
are helping to hold it or has elongated the
holes or split the wood, which is what I was
talking about, splitting the keel. TI don't
see any splitting in the keel where that bent.
So I'm assuming even the bolts are somewhat
bent or the holes are somewhat bent. And just
as Mr. Stefanowicz says in his report, the
only way to look at that and find out for sure
what's going on there is to remove the whole
keel.

And -- just one moment.

Why in those circumstances can you not
just scarf in a new piece of deadwood where
the damaged deadwood is?

And that's what I was saying, is if all you're
trying to do is repair the deadwood, that's
easy to do; but that doesn't solve the problem
of the damage to the boat. The damage to the
boat -- the damage to the boat is the fact

that this igs not knocked off at kilter, and

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

i 3

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 117 of 144

Edward Glaser
July 29, 2020 117

 

 

QO.

that is not going to be fixed by fixing the
bottom of the T. That's at the top of the T.
And the bottom of the T, you can fix all you
want; and that may make the boat look good on
the outside, but that doesn't solve the safety
problem or the fact that the boat is starting
to leak at this seam.
What is the safety problem?
Well, the safety problem is once you strain
something like that and the holes for the
bolts or the bolts themselves are bent, you no
longer have the same kind of structural
integrity that you had when the boat was
built.
MR. DINNOCENZO: No further questions.
MR. STERN: I have one or two follow-ups.

FURTHER EXAMINATION

BY MR. STERN:

In your answer to counsel, you used a very
important word. You are assuming that they
were bent. Your word was assume. You have no
evidence, other than your assumptions of the
damage you're now stating, correct? You have
no evidence, photographs, no measurements,

nothing?

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

ie)

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 118 of 144

Edward Glaser
July 29, 2020 118

 

 

Q.

There is no way to ascertain -- as all of your
observers have made, there is no way to
ascertain for sure what the damage was until
you take the boat apart and look at it. So,
yes, there's an assumption that something is
wrong there. We don't know exactly what it
is, and that's why it has to be taken apart.
So you're agreeing with Bob Stefanowicz's
report?
Basically, yes, except for his conclusion
about how much it's worth paying; because as
he says in the report, he doesn't have a clue.
Then you've agreed with his report?
Not his final -- I'm agreeing with the steps
up to his final decision.

MR. STERN: Thank you very much. No
further questions.

FURTHER EXAMINATION

BY MR. DINNOCENZO:

So is it your testimony, Mr. Glaser, that
simply scarfing in new deadwood over the
damaged wood could potentially fix the damage
to the Gudelia?

No, no. That will certainly -- just scarfing

in a piece of wood will not fix the damage.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 119 of 144

Edward Glaser
July 29, 2020 119

 

 

That will fix what looks like some of the
apparent damage, but the rest of the boat, as
you can see in the pictures, has got a leak
where the seam is; and that's not going to be
fixed by scarfing in a piece of wood.

Can you clarify then? Because I believe what
Mr. Stern was asking was that you are assuming
that there is this greater damage to the keel
without having any evidence of it and that
that possibly may not be the case. Is that
your testimony?

I'm not quite sure what you're saying.

Have you -- is it your testimony that you are
assuming or presuming that there is damage to
the keel bolts that would require replacement
of the keel, and it may be a possibility that
there is no such damage and that scarfing ‘in
new wood may be sufficient?

No. At no point is scarfing in wood going to
be sufficient to fix this problem.

Right, but my question is: Mr. Stern, he just
asked you -- you don't have measurements. You
don't have evidence. And you were just
assuming that there is this greater damage to

the keel. Is that your testimony that this is

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 120 of 144

Edward Glaser
July 29, 2020 120

 

 

an assumptions?

I wouldn't use the word assumption. I'd use
the word direct visual evidence that there's
more damage, plus the vibration, plus the fact
that I saw that the keel is off center, and
plus the pictures of the weeping. Those are
consistent with something having happened at
the top part of that seam. It's not an
assumption. There is visual photographic
evidence that something has happened there.
Exactly what has happened there, nobody will
know until you dig into it.

Is it your belief that it's possible that the
keel bolts are not bent in any location?

Yes.

You believe that's possible?

It is certainly possible it's not the keel
bolts that are the problem. It's certainly
possible that the keel itself, the deadwood --
you know, when you drill a hole through there,
you make a hole the same size as the bolts so
that there isn't going to be a lot of leaking
or anything going on like that. Once you
stress something like that -- wood is not

guite as flexible as rubber, so it has a

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 121 of 144

Edward Glaser
July 29, 2020 121

 

 

certain amount of give. Either something
inside has -- something inside has changed,
whether the holes have been elongated or
whether the holes have been split, you can't
tell from the outside. There's only one way
to find that out, and that's to go inside and
fix it.

Is it your testimony that either the holes
were elongated or they -- or the keel bolts
were bent?

Yes.

And are you certain that one of those two
things occurred?

Yes.

And is it your opinion that with either one of
those things occurring that the entire keel
needs to replaced?

Tt needs to be taken off, and you can't take
it off -- just as Mr. Stefanowicz says, you
can't take it off without dismantling it.
That, in this case, means chopping it up into
little pieces.

So is there any possible set of circumstances
in this particular case where just replacing

the damaged section of the deadwood and not

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 122 of 144

Edward Glaser
July 29, 2020 122

 

 

replacing the entire keel would be a
sufficient repair job?

The underlying problems of that were caused by
landing on a rock, or whatever it was, has
moved the keel off center. That moving the
keel off center has meant that the -- again,
either the bolts or the holes or whatever is
moved off of the center is no longer -- can no
longer be aligned. The boat's going to
vibrate. The boat is no longer safe
structurally. If you split part of the keel
or the deadwood like that, or if you bent the
metal bolts, they no longer have the strength
that they had when the boat was

obviously using -- an example, like when the
boat was new, no longer applies; because the
boat's not new.

But it has to be sound, and once the keel
is bent like that, if you don't address the
underlying problem, you can -- you can put
lipstick, as they say, on a pig; but it's
still a pig underneath there. And what we
need to do is figure out whether it's really a
pig or if it's a horse. And changing the

lipstick is not going to make the boat safer.

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 123 of 144
Edward Glaser

July 29, 2020 123

 

Only replacing the keel and finding out what's
wrong in there is going to make it safe.

MR. DINNOCENZO: Thank you.

MR. STERN: I have nothing further.

(The proceeding ended at 1:33 p.m.)

 

 

 

U.S. LEGAL SUPPORT
(877) 479-2484
10

iil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 124 of 144

Edward Glaser
July 29, 2020 124

 

 

STATE OF MAINE

I, Tammy M. Smith, a Notary Public in and
for the State of Maine, do hereby certify that
pursuant to notice there came before me on
July 29, 2020, the following-named person to wit:
EDWARD GLASER, who was duly sworn to testify to
the truth and nothing but the truth; that he was
thereupon carefully examined upon his oath and his
examination reduced to writing under my
supervision; that this deposition is a true record
of the testimony given by the witness.

I further certify that I am neither
attorney nor counsel for, nor related to, nor
employed by any of the parties to the action in
which this deposition is taken, and further, that
I am not a relative or employee of any attorney or
counsel employed by the parties hereto, or
financially interested in this action.

IN WITNESS WHEREOF, I have hereunto set

my hand this 5th day of August, 2020.

Tammy M. Smith
Notary Public/Court Reporter

My Commission Expires: January 12, 2026

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 125 of 144

Edward Glaser
July 29, 2020

125

 

"THE ORIGINAL DEPOSITION OF EDWARD GLASER
INCLUDE THE FOLLOWING CORRECTIONS:

Page Line Change from this

EDWARD GLASER

 

SHOULD

To this

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 126 of 144

Edward Glaser

 

 

 

 

 

 

 

 

 

 

 

July 29, 2020
Exhibits 2 6
EX 0001 Edward Glaser 2 88:23,24 92:4,24 6th 90:4
072920 3:12 66:14,23 112:21
67:8,9,10 71:23 2,390 111:3 7
EX 0002 Edward Glaser 2,500 111:7
072920 3:13 88:23,24 2,800 111:7 7 89:4 90:3 92:20
EX 0003 Edward Glaser 20 17:24 112:3 94:10
072920 3:14 109:2,5 2002 29:14 70s 19:8
EX 0004 Edward Glaser | 2903 29:14 34:24 73° 17:22
072920 3:15 111:25 2015 50:13 74 17:23
2018 55:17,19 56:24, 75-page 18:16
$ 25 78:12,20 79:2,9 750 53:1
88:1 104:12 112:1,3 78 25:19
$28,000 74:25 75:7 2019 70:1 73:22,23
$40,000 75:12 76:22 74:15 78:14 79:10,22

 

 

 

 

88:2,8,9 90:6 104:12
2020 67:1 72:18 90:4
109:3,5 124:5,20

 

8

 

80 59:19 61:18 63:2
64:1

 

 

 

 

 

 

 

 

 

 

 

 

20th 112:1
21 17:24
1 9
22 73222
1 66:14,23 67:9,10 22nd 74:4 9 112:3
71:23 90:23 26th 90:5 90 83:12,17 84:2,7
1,000 111:17 27 109:5 93:15,19, 24
10 79:12 27th 109:3 90-degree 83:11
100 30:21 29° 124:5 90-foot 26:16,17
12 36:2 124:25
12:04 65:13 3 a
12:15 65:14
16 29:13 30:1,25 31:2 | 3 109:2,5 A-CLASS 11:6
35:1 3,500 111:7 absolutely 114:24
16-foot 11:2 30-foot 12:8 14:1,4 accept 72:15
17 67:1 72:18 38-foot 48:3,21 access 107:7
1800s 9:21 accident 6:21,23 56:6
1886 19:4 30:20 4 115:4
19 73:22 accidents 32:9 40:24
1936 35:13 4 111:25 accordance 72:2
1973 19:10 accurately 83:24 93:4
1974 20:4 28:17 37:4 5 accusing 90:1
1977 25:18 acted 36:14
1985 29:4 548 6:9 acting 25:8 38:8
1986 28:10,14 29:7,10 5th 124:20 40:23
1990 29:14 action 124:14,18
19th 74:4 add 30:13
1:33 123:5 added 30:14
U.S. LEGAL SUPPORT

(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 127 of 144

Edward Glaser

 

 

July 29, 2020

address 6:7 69:25 approximately 17:21 Baltimore 58:17 68:20

122:19 78:22 86:22 based 7:25 40:7,12,
adjust 24:15 arbitrable 7:20 17,21,25 41:3 72:3
administer 36:6 arbitration 8:6 77:13,19 104:22
advice 58:11 104:2 area 44:3 basic 64:24 106:12
advisable 59:18 61:16 | arguments 97:20 101:2 11:15

62:23 63:1 103:24 arrived 78:12 basically 11:24
advise 103:25 ascertain 118:1,3 13:18,23 16:14 18:7,
advisor 51:17 58:25 ashore 38:24 So eee ee
ae Sense oer 60:1 64:8 70:2 74:24
affirmation 67:4 assess 74:9 85:13 118-10 °
seioae =| assessment 75:16 basis 51:1 76:25 77:8
aemaG) ike assist 51:12 Bates 8:20,22,24 9:2
aft 22:25 52:20 assume 69:1 117:21 18:3,6
afternoon 51:4 assuming 47:19 116:10 | Bath 9:9,11,15,16
agree 5:1 75:15 76:11 117:20 119:7,14,24 10:6,15,19 11:8,18,

77:15,23 79:4 103:22 assumption 118:5 20 12:13 17:4

110:16 111:11,13,17 120:2,9 Bay 64:9 65:6

112:22 assumptions 117:22 beach 10:25
agHPa TEES Ter Beal 42:23 43:24
agreeing 118:8,14 attached 16:17,25 44:2,15
ahead 51:9 71:25 72:18 107:9 Beals 44:5 45:18
aligned 122:9 attend 8:24 beam 80:18
alignment 84:1 86:10 attended 8:20 begin 15:13 75:9

ee attending 9:6 beginning 69:24,25
allegedly 45:15 59:8 attention 61:11 begins 15:15 105:6
alternator 46:18 attorney 124:13,16 Belfast 44:13
amateur 70:20 atypical 95:14,19 belief 120:13
American 9:3 31:7,14 audio 46:5 belive 106:10
amount 13:14 52:22 August 124:20 benches 17:17

oe Eee avoided 49:23,24 bending 13:21 14:6,10
anchor 7:8 19:16 aware 38:5 45:14 beneath 16:7

es Seis CEES _ pis bent 14:23 116:5,9,11

16,22
anchored 52:10
anchoring 19:21 51:24
52:11 56:10

75:24 76:5 83:24
87:25 88:3 100:24
109:11

 

 

 

 

117:11,21 120:14

121:10 122:12,19
big 22:13 23:11 28:5

61:25 62:6,7 71:23

 

angle 83:18,19 84:22 B 105:22

eee ee bigger 9:24 11:1
Ansel 10:13 12:21,25 back 8:9 10:15 17:10, bilge 52:16 53:20
antifreeze 54:17 18 18:2 19:17,19 62:10.13.21 85:11
anymore 92:15 111:21 20:11 22:12 26:7 86:24 87:2,12,13
apparent 119:2 45:20 52:20 55:14 95:25 96:2,4,7,8
applies 122:16 58:21 64:19 65:25 99:23 100:5,12,13,
apprentice 10:1 12:23 ee ee eee oy 14,16,17
apprentices 10:11 ae 10 - 88:5 7 bilgy 100:19
Apprenticeship 10:5 103-15 508:2 ot biography 67:3
Apprenticeshop 9:10, : x ; bit 9:24 35:17 37:2

21 10:2 background 2:10 25:22 49-3 65:8

U.S. LEGAL SUPPORT

(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 128 of 144

Edward Glaser

July 29, 2020

 

 

black 94:20
blank 47:1
blocked 81:2,3 83:11

84:1 93:6,15,19,24
114:23

blocking 81:5,15,16
82:4
blocks 78:8,9 79:10

81:3,8,10,20 83:16
85:9

board 19:18 33:2,20
34:6 39:10

boards 25:15

boat 7:8 10:13 11:10,

12° 13:1,11,18,22,24
14:1,4,8,9,11,17
15:6,9,11,14,16
16:2,6,7,17,24
19:15,24,25 20:8,9,
15,16 21:14 22:3
23:9,19,22 24:25
25:8,15 26:16,18,23
27:2,3,6,18 28:5,6,
19,20,22 29:8,24,25
30:14,16,19,21 32:13
33:23 34:21 35:17
36:3,12,19,21,25
38:13,15,23,25 39:3,
8,16,25 40:6 41:8,20
42:13,15,17,19,22
43:5,14,20,22 44:24
45:4,14,18 46:3,15
47:11,15,16,17,20,
21,24 48:14,15
49:12,19,22 50:7
51:2,3,11,12,16
52:10,11,12 53:4
54:5,8,11,12,16,25
55:9,11,25 56:14,20
57:1,5 58:2,4,5,15,
24 59:1,6,12,23
60:1,4,8,22,25 61:4,
8,16,23 62:1 63:2
64:24 68:20,23 71:2

 

21,22 93:6,14,17,24
94:23 95:14,16,17,
19,21 96:3,5,21
97:1,8,21 98:17,22
99:15,19 104:4,11,
14,23 105:19 106:3,
16 108:6,7,12 110:6,
22,25 112:2,4,16
113:11,15,16,18
114:10,23 115:3
116:1,23,24 117:4,6,
13 118:4 119:2
122:10,14,16,25
boat's 87:15 113:14
122:9,17
boat-building 9:10
12:10 25:12
boating 10:18 47:13
boats 6:23 11:1,7,16
12:3,9,19 13:7 15:17
27:9,11,21 31:6,14,
15 32:14,16,17 34:19
35:11 36:16 37:6,10,
15 38:21 40:24,25
41:4,16 42:3,8 43:21
47:13 48:8,11,16
50:5 56:16,17 81:5
97:18 98:15 108:9
113:1

boatyard 26:5 112:22,
23 113:12
bob 84:6 107:12 118:8

bolts 97:4 98:22,23
105:11 107:3 116:5,
10 117:11 119:15
120:14,18,21 121:9
122:7,13

books 13:6

bottom 15:13,22,23
41:21 88:3,4,6,10
91:14,16 103:3,17
105:21 106:14 114:13
115:11,14 117:2,3

44:7
20:8 51:11

bridge
bring
83:21
bringing
brings
broken
bronze
Brooklyn
brought
Bucks 32:23
build 12:19 26:22
49:12,13 76:19 77:24
builder 13:1 43:5,22
75:25 76:11 77:2,4
builder/restorer 25:8
builders 13:11 97:21
building 9:20 10:9,14
11:9,15 12:2,8 14:3
15:5 16:2 17:14
20:11,19 26:14,15,17
28:12 32:6,7 36:14,
15 39:25 40:6 50:7
98:17
built 13:7,18,23 14:1
17:15,16 19:4 26:20
27:1,5 28:16 29:24
30:20 31:6 35:13
43:4,14 45:18 47:21
48:4 76:16 97:18
105:20 108:9 116:1
117:14

51:12

79:1

85:2

98:4 99:7,8,9
35:14

33:16 55:25

bulb 36:24

bulkhead 53:9,14

bulkheads 23:20 34:9
53:5,6

bunch 37:11

bunks 23:21

business 6:11 26:8

29:16 35:5 112:24

buy 10:23 28:18,20
48:21

buying 20:6

 

 

 

 

73:20 74:6,8 75:1 bought 28:22
: 7O ; b 6:22
76:6,9,14,16,17,20 a Fi =. C
77:2,3,4,10,11,16, owe) :
17,24 78:2,14,18,19 boxes 17:17 cabin 30:11,12 45:20
79:10,11,20,25 80:3, | boy 8:17 112:15
4,25 81:6,17,18,24 branch 9:22 cabins 32:7
82:5,6,9 83:10,14,16 brand-new 26:14 call 14:21 41:19
84:1,4 85:8,10,12 break 38:24 53:24 58-10
86:11,12 87:14,18, 6591918

U.S. LEGAL SUPPORT

(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 129 of 144

Edward Glaser

 

 

 

 

 

July 29, 2020
called 6:19 9:19,23 certify 124:3,12 Cod 20:8
12:6 15:24 16:9 24:3 chainsaw 36:25 college 8:19,20 11:14
38:4 42:9 60:22 changed 121:2 collision 42:3
65:17 76:7 96:4 changing 36:24 122:24 | collision-type 34:22
calls 91:25 character 6:20 7:10 color 99:7,8
camexa  BZr2l characterization 77:6 | combination 36:6
cancer 89:15 charge 21:12,17,23 Comet 11:2
Cape 20:8 24:14 comment 61:15 107:15
capsaned 33:24 charges 33:16,21 comments 84:11
captain 20:5 21:14,15 | gharging 71:5,6,7,9 Commission 124:25
ae ge ee eee Charles 12:7 common 6:3 23:25
nore oar So Gas a. 28:12
chec : :
career Ei:ts checked 67:19,23 company 33:14 38:16,
carefully 98:7 124:8 checking 89:15 19 39:2,12 68:19
cargo 60:23 65:19 child 25:24 69:13 74:18 75:16
68:24 chopping 121:21 compartment 53:22,23
CaEpeees le een circumstances 116:17 compensated 34:13
20:15,17 24:25 25:1, eee ° competence 47:23
17 26:2,19 36:12,15 ; .
43:20 city 35:24 36:5 ota Aiden 76:12
carpenters 20:23 ol ue, complete 9:5 42:25
21:19 37:11 42:12 _ :
carpentry 21:1,12 claim 66:4 a aay.
27:13 45:8,22 106:16 | clamp 14:17 completion luck
carried 35:7 clarification 22:20 congue 118:10
carrying 30:15 eens 114:3 condition 45:3 64:2
cars 40:11 esa 119:6 conser 85:7
carved 23:11 clarifying 90:1 Cennecirweue 55:10
case 7:19 14:21 16:18 class 40:2,9 coneeeera ety 92:2
25:2 72:4,20 73:16 classes 40:5 considered 41:24
97:9,10,11 100:9 clean 100:23 61:16 62:23 65:8
109:14 119:10 Cleaning 19:24 consistent 63:14
121:21,24 clear 5:17 57:23 85:19 87:17 102:13
catch 100:9,13,15,18, 88:13 89:9,16 93:21 114:8 120:7
19,21 clench 14:22 consultation 75:25
caulked 96:20 clocks 17:16 contact 34:20 58:8
caulking 15:3 95:9 close 32:14,17 34:19 81:13
96:17 45:6 56:20 106:8 contemporaneous 67:17
caused 34:21 109:17 113:21 content 72:2
110:1,7,12 112:16 closed 97:12 continually 62:14
114:7,14,18,20 115:3 closely 107:3 continue 35:4
122:3 closer 28:9 continued 29:5
cement 80:3 clue 118:12 continuum 42:1
center 15:11 106:3 Clyde 10:25 contribute 115:21
120:5 122:5,6,8 coast 19:21 26:1 conversation 39:7
centerboard 29:20 33:18 44:8 conversations 38:12
Centre 8:16 coats 88:4 39:9 47:18 61:3,7
certified 40:10 cockpit 112:15 77:14
U.S. LEGAL SUPPORT

(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 130 of 144

Edward Glaser

 

 

 

 

July 29, 2020
converted 19:6 cross-talk 64:14,21 dealing 30:19,20
cool 14:18 crushed 85:5 debate 18:13
corner 44:10 custom 97:8 112:21 December 78:13 79:2,9
correct 7:2,3 16:22 custom-made 113:1 104:12 112:1,3
18:4 23:7 25:5 26:5 cut 26:21 51:9 decided 17:10 18:10
30:3,6,18 31:10 cutting 13:20 14:6 decision 118:15
36:17,20 37:17, 23 36:25 64:15 deck 56:23
38:5 41:4,10 43:25 deckhand 18:25 19:11
265,23 ofc 22,bs D bogs 2412
65-19 67:18 6942 deckhand/mate 24:12
70:18 73:6,23 78:4, daily 51:1 decking 32:6
20,24 79:2,4 81:12 damage 34:22 57:12,14 | decks 19:23
82:3 84:2,11,16 85:2 58:20 59:25 60:1,3 degree 9:5 83:19 84:7
86:4,6 88:12,15,18 61:15,21,23 62:16 degrees 83:12,17 84:2
90:8 91:17,21 93:7, 63:13,15 66:4 69:7, 93:15,20,25
16 94:1,2,23 95:2,15 10 74:9 76:8 77:12 delivering 42:8
96:12,17 98:5,19 oe Bae pees delivery 54:3
100:20 101:15 104:24 87:4,5, 718, : .
105-13,14 106:17 94:6 96:22,25 100:25 | Cetivery-type 51:15
; . . demonstrate 47:22
110:18,22 111:1,4,8 101:3,20 102:18 101:13 105-1
112:8,17,25 113:3 106:6,9,10,22,23 . ,
117-23 107:4 109:15,25 depends 41:14
correctly 72:14 96:20 110:5,12 112:14,18 depicted Lens
114:23 114:7,12,19 115:2 deposed 5:5,11 6:15,
116:23,24 117:23 17 7:22
caren 113225 118:3,22,25 119:2,8, deposition 5:10,19
au 14,17,24 120:4 7:9 72:5,19,23 73:5,
costs 34:16 damaged 27:19 37:16 7,9,12 89:3 90:4
counsel 68:10 71:16

82:17,18 109:3,13
117:19 124:13,17
counsel's 110:10
counting 52:18
County 6:9
couple 29:24 32:12
36:10 42:11 54:9,11,
13 55:23

court 7:15 33:12
109:4 110:10

court-type 7:5

cover 34:15

ecradle 112:22 113:11,
15

cradles 112:23 113:1,
13,16

crawled 85:11

create 50:19

erew 18:9 19:1 20:7
28:3,7

crop 107:5

 

38:16,21 40:24 42:3
88:13,14 102:24
103:11 116:19 118:22
121:25

damages 34:21 37:22
39:16 75:9 86:5

dated 66:25

dates 26:9 69:18

David 46:24

David's 46:24

day 24:10,11,18,19
25:5,10 57:23 124:20

Day's 25:2
days 51:6 59:8 78:23
deadwood 16:9,10,11,

12,14,21 22:12 85:2,
5 88:15 91:17 102:19
103:7 105:16,18,21
106:10 107:1 109:15
116:4,18,19,21
118:21 120:19 121:25
122:12

deal 61:25 62:6,7

 

113:7,22 124:10,15

depositions 7:1 73:3

describe 16:3 94:7

designed 53:8,20 96:8
97:23

detail 69:23

details 45:5

determination 98:3

determine 76:13 81:22
83:10,25 86:9 87:12
93:4 96:24 98:7,25

develop 22:2

diesel 48:10,22,24
49:1,6,7,10,15

diesels 49:2

difference 23:14 99:3
111:18

difficulties 23:2

difficulty 5:24 91:11

dig 120:12

dimensions 84:3

dinghy 10:23

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 131 of 144

Edward Glaser

 

 

 

 

July 29, 2020
Dinnocenzo 39:17,20 drain 100:17 Emery 43:16,19,20
41:11 50:9 63:10 drains 100:16 Emery's 43:3 44:23
66:20 67:7 70:8 draw 41:14 employed 31:20,22
71:18 72:25 76:2 dream 47:20 36:2 124:14,17
g2:13 101723 12:16 | arit1 120:20 employee 39:12 73:10
103:13 107:16 drive 59:19 —— a7.45
driven 59:13 employers :
eee driving 115:3 employment 28:23
117:15 118:19 123:3 | drop 46:5 Guanomed Benils
direct 120:3 drove 59:1,7 end 5:22,23 44:4
direction 49:11 due 56:6 [on Po
directly 112:18 duly 5:4 124:6 ended 15:17 123:5
disagree 77:8 Dutch 90:14 ends Pps
disappeared 72:11 duties 19:11 enforcement 36:7
disclosure 66:16,25 on oa ‘ 7 ea 122,
ooo eee E 52:20 87:9 100:10
discussed 41:6 60:7 107:6
discussing 30:2 90:18 | Eagle 31:7,15 engines 27:15 48:9,10
discussion 23:3 70:14 | earlier 6:14 102:22 49:6,7,9
dismantling 121:20 early 19:7 79:1 entail 22:19 27:12
displaced 92:17 earth 44:4 30:5
displacement 80:12,15 | easier 23:23 entails 106:16
82:8 84:15 91:16,20 Fast 64:10 65:6 entering 62:18
2s a easy 5:18 91:12 entire 15:21,23 22:16
disposal 52:13 116:22 64:13,16,19 115:22
dispute 74:16,21 echoing 92:11 121:16 122:1
109:14 114:17 edge 95:6 entirety 22:8
sce 43:1 educational 8:10 entitled 71:22
ocking 51:5,24 54:11 | BDWARD 5:4 124:6 environment 97:24
document 66:17,18 effect 15:17 erase 68:8
oie oe efficiency 49:2 essentially 30:2
- efficient 49:3 45:11 69:24
Sa ee Gage Eggemoggin 32:22 estimate 69:8,12
. . . 44:13 75:19,25 112:1,3
eo ||| egress 53:15 87:19 estimator 37:22 38:4,
Dodge 43:8,10,24 eight-foot 10:23 9 40:18 75:20 77:15,
45:18 76:1,7,8,11,15 | electrical 34:7 7
77:8,16,22,23 ' 7 electrician 42:12 Evans 18:20 19:3,4,12
Dodge's 42:23 pee os Ae ere
doors 22:7 electricity 53:13 ol Ee aaa ame
double 15:17 electrolysis 97:25 evenings WF ,
doubt 72:13 electronics 45:8,21 eventuall 1 ;
. : y 0:25
Doug 19:8 21:16 26:11 46:4,21 49:8 55:12
28:15 42:23 43:8,24 | elongated 116:6 everybody's 13:5
45:18 76:7,11 77:16 cei; 2 so
Douglas 43:8,9 76:1 eee ae evidence 72:4 73:15,
dovetailed 17:17 cnaited SiS 22a 16 101:5,7,13 102:1,
downeast 44:8 emails 65:25 67:15,16 | 23 117:22,24 119:9,

 

68:8,13 69:18 113:25

 

23 120:3,10

 

U.S.
(877)

LEGAL SUPPORT
479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 132 of 144

Edward Glaser

 

 

 

 

 

 

 

 

 

July 29, 2020
evolved 16:13 fairly 14:11 23:10 fixing 36:23 117:1
exact 7:9 79:7 84:3, 83:14 99:5 100:22 flat 22:14 115:15
7,17,18 93:8 101:16 105:20 flexible 120:25
111:15 fall 20:4,11 29:2 flip 34:1
examination 5:7 72:6 51:10 55:19 flipped 33:25
85:8 98:22 114:4 familiar 51:25 100:24 | goz16w 68:10
117:17 118:18 124:9 familiarity 108:8,11 follow-up 114:3
Gxamimes, adie family 11:4 26:25 follow-ups 117:16
Sxcemenen Fie aae fast 49:12 64:23 following-named 124:5
exchanged 67:16 fasten 14:18,20 49:22 | egvever 49:14
excuse 39:19 51:8 fasteners 107:2,8 forgot 68:4 70:12
exhibit 66:14,23 fastening 14:9 30:17 formal 13:9
67:8,10 71:23 88:23, fastenings 116:2 . .
24 89:2,4 90:3 Februar 67:1 72:18 formatly 7h:15 89:2
109:2,5,8 111:25 ae corned Bere
112:3 forward 15:11 87:3,4,
ao federal 7:15,20 5 90:18
exhibits 88:24 felt 108:6
111:21,22 Foss 21:14
expect 87:19 fen ten pect found 18:14 85:22
expected 72:1 105:10 | pip jass 30:25 oo 2 ee
experience 10:17,18, P.ae ° Shame ESeet et an 210
21,22 11:9,15 37:19, 41:23 107:2
21 38:8 40:8,12,13, aeners 14:15 frames 13:21 14:6,9
18,22 41:6,7 47:8,10 | figure 122:23 21:5 22:18 23:9,10
76:6 87:18 108:12 figuring 72:10 26:21 35:18
experienced 48:1,2 file 71:2 framing 25:3 32:5
52:6,9 filed 33:7,22 free 38:24
expert 7:16,23 8:3,6 fill 47:4 freelancer 36:12
39:15 66:16,25 67:10 filled 34:2 freighter 115:5
71:16,22 101:4 final 118:14,15 French 20:13,15,20,21
102:6,7,12 108:20 financially 124:18 23:18 24:5,7
110:4 find 76:7 116:13 friend 6:20 7:6 58:24
expert-type 7:19 121:6 60:9,19 71:11
Expires 124:25 finding 123:1 friends 11:4
extensive 66:3 fine 47:5 60:2,5 Friendship 11:5
extent 39:16 46:2 finish 17:11 28:9,11 | fuel 49:2
75:8 93:5 96:25 29:1 42:13 45:8 full 9:2 26:1,4 53:14
extra 27:16 46:21 fun 18:10
finished 42:18 45:21 furniture 17:8,13,14
F finishing 13:22 18:11 18:4
45:5,16
fabric 41:16 fit 13:20 15:4,6 97:8 a
fabricated 112:21 113:11,15
facility 36:4 37:14 fits 95:7 galley 52:19
40:19,23 42:23 50:7 fix 75:12 76:8 77:9, gallons 52:23 53:2
fact 5:15 8:2,4 46:4 16 88:10 117:3 galvanized 14:22
59:23 84:23 101:19 118:22,25 119:1,20 gas 48:22 99:19
116:24 117:6 120:4 date 100:25
fair 49:16 50:22 ed ae 1 gasoline 48:4,9 49:9
63:19 69:20 75:23 119:5 99:22 100:5
79:8 81:1
U.S. LEGAL SUPPORT

(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 133 of 144

Edward Glaser

 

 

 

 

 

 

July 29, 2020
Gate 64:11 handful 48:18 history 9:3
general 27:22,23 handle 51:18 hit 32:16,23 57:18
36:19 40:10,11 handled 52:24 59:12 60:12 61:24
gentleman 17:7 hands-on 13:12 62:4,11 91:4 96:21
gentlemen 21:19 happen 33:19 39:4 IG Chea
George 43:3,16,19,20 100:7 hits 15:2 92:22
44:23 happened 6:23 7:24 hitting 62:14 114:8
give 6:15 68:7 84:7 28:14 32:11 57:19,24 hoist 24:15
111:4 121:1 62:3 120:7,10,11 hoisted 19:15
giving 39:15 110:24 happy 82:15,22 hold 70:11 77:18 84:6
Glaser 5:4,9 72:1 harbor 6:22,24 7:23, 116:3,6
89:5 114:6 118:20 24 11:5 25:25 32:23 holder 107:10
124:6 35:23,25 36:8 38:14, hole 53:11,12 120:20,
glitches 46:14,15 23 42:7 54:13 57:16 21
Gloucester 17:8 62:5 86:20,21 holes 116:7,11 117:10
good 5:9 11:12 22:11 | hardest 72:9 121:3,4,8 122:7
65:3 83:15 94:9 harvest 17:15 honest 43:13
117:4 hatches 28:12 32:7 horizontal 15:20
goodness 16:12 haul 80:21 horse 122:24
GPS 46:7 hauled 20:10 27:9 hot 14:16 30:13
graduate 8:22 31:8,15,25 43:2 hour 52:23 53:25
graduated 8:11 40:2,3 59:24 61:17 68:23 hourly 71:4
grasp 46:6 78:17 79:16, 21 hours 41:1 44:17 53:2
80:23,24,25 81:24
great 32:18 41:15 83:14 87:15,18 111:4,7,17
greater 86:1 119:8,24 hauling 83:15 house 6:13 16:19
ground 22:15 81:13 head 12:21 28:7 43:3 24:25 25:17 26:2
83:13 : ; . Hudson 64:5
grounding 42:4 Heads ze Hughes 73:18
Guard 33:18 Bese ate” vir hull 15:22 53:16,18
Gudelia 23:10 47:12 neers 25) ae at ise 62:18 94:23,25 95:23
51:18 52:17 56:18,19 | hearing 7:5 79:16 96:25 101:14
76:12 77:4 80:13,21 hearsay 77:20 hundreds 48:19
82:14 88:1 97:5 heart 40:7 44:11 hypothetical 101:18
105:9 114:7,20 heavily 116:1
118:23 held 23:3 70:14 I
Gudelia's 100:9 Hell's 64:10
guess 6:4 41:14 44:1 helped 54:15 idea 109:18
Gulf 35:14 helping 14:7 27:7,16 identification 67:11
gut 24:1 116:6 88:25 109:6 112:5
guy 38:4 hereto 124:17 imagine 114:12,17
guys 21:24 22:1 hereunto 124:19 implicitly 89:9
Heritage 26:15 29:3,5 importance 108:20
H hidden 82:20 important 70:25
high 8:11,13,15,16,19 117:20
half 8:25 9:6 22:12 high-grade 98:14 improve 29:18
24:20 25:4,7 26:2,3 hired 37:9 42:11,16 in-house 75:19
48:9,10 83:23 94:10, 45:1 46:20 51:15 inch 83:22
peat historian 13:1 inches 83:22,23
hand, dele Sask historic 9:19 incident 7:7,24 27:18

75:21 124:20

 

 

34:5 56:25 57:4,9,22

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 134 of 144

Edward Glaser

 

 

 

 

July 29, 2020

58:9,23 59:3,5,9 invented 22:6

61:4,9,17 62:2,22 inverter 46:19 K

63:25 65:18 67:17 investigate 75:8

68:12 71:2 investigation 33:18 keel 13:19 15:2,8,9,
incidents 32:9 38:23 | involve 21:2 10,13,15,23,24,25
included 12:13 19:23 involved 7:1 12:2,10, 16:2,15,16,25 21:6

ae 18 13:5 14:9 20:19 22:7,8,14,17 26:21
includes 67:1 27:18 35:5 42:2 37:1 57:12 81:5,6,
including 21:20 30:17 | involvement 11:15 12,19 82:3,4,6

31:7 68:13 72:4 54:5 83:12,14,16,20,25

113:24 involving 57:1 84:2 88:11,14,17
indication 71:4 Isaac 18:20 19:3,4,12 | 2727222 93:14 95:t:

109:12 3,7 97:4,13 98:13,
ae 20:2 21:16 28:16,22 a Se
indiscernible 22:20 31:13 32:9 34:25 rer !

44:21 46:5 64:14,21
70:9 104:23 107:39

island 8:17 42:24
43:25 44:2,5,6

 

 

 

102:19,24 103:11
105:11,12,15 106:1,
2,23,25 107:2,3,8

 

 

 

 

individual i025 45:15,16,18,19 57:17 109:16,25 110:6
oS ee 59:2,21 63:3,6 64:11 114:13 115:9,13,22
infrequently 6:19 65:7,10 116:3,4,8,9,15
injuries 33:5 islands 25:14 35:8 119:8,15,16,25
inland 64:6,8 issue 109:24 120:5,14,17,19
inquiry 33:21 issued 68:1 121:9,16 122:1,5,6,
inside 14:23 22:17 issuing 70:7 11,18 123:1
28:4 35:16 96:3 97:3 keelson 16:5 22:16,
121:2,6 I 22,23,25 23:5,15
insight 40:14,17,21 29:21 101:14
inspected 73:23 75:1 | 4ack 81:10 keeping 113:22
107:3 jacks 81:8 kilter 102:8 116:25
instruct 108:21,22 January 78:13 104:12 kind 10:22 13:12,16
instructing 49:18 124:25 30:22 53:10 63:8,15
instruction 5:21 Jersey 19:5 54:8,10 95:12 96:18 98:14
13:14 21:25 58:3 59:2.20 62:22 99:8 114:12 115:16
instructions 110:15 64:4 117:12
nsurades GLA Jeske: 72014 kinds 40:5 97:18 99:9
34:13,15,16 38:16,19 job 11:12 17:6 18:9 101:2
39:1,12 57:13 68:19 20:3 24:24 35:22 knew 59:5 60:14
69:13 74:16,17 75:16 38:5 41:2 83:15 knocked 115:10 116:25
103:14,20 108:22,23 122:2 knowledge 40:22
integrity 117:13 jobs 19:13 24:22
intended 104:4 25:13,16 31:24 32:2 L
intentional 6:6 42:1,8 49:21
interest 32:18 John 21:14 labeled 92:3
interested 26:13 joint 95:9,11 96:15 lack 96:12,16
124:18 joints 105:11 laid 26:20
interestingly 35:10 Joseph 54:24 112:1 Lance 9:9
interior 23:20 27:14 Journey's 45:10 landing 54:25 55:6
internal 96:24 judge 77:2 56:2,4 59:20 64:4,25
interrupting 107:16 July 109:3,5 124:5 122:4
113:4 large 9$:20 12:6 80:20
introduced 42:10 larger 36:16 41:3
U.S. LEGAL SUPPORT

(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 135 of 144

Edward Glaser

 

 

July 29, 2020 10

launched 29:4 loaded 60:22 115:4 make 7:10 46:22 50:5
launching 80:3 105:9 lobster 27:3 48:8,11, 54:1 56:20 58:8 68:9
lawsuit 33:12 14,15,16 56:16,17 69:20 76:24 84:4
lawsuits 33:1,7,10 local 43:20 91:12 102:9,11
laying 13:19 localized 102:19 tbo oe tbe 120:21
leak 115:18 117:7 located 6:8,9 ° :

119:3 location 56:3 120:14 | makes 46:3 113:11
leakage 88:21,22 91:6 | log 104:18 105:2 ae 46:6 49:25

96:18 106:2 long 8:17 11:20 18:6, ie hae alan
leaked 105:9 7 20:1 24:4,17 32:14 | Man 9:8 43:16
leaking 15:4 96:6 35:25 45:15,16,19 Manhattan 54:23

99:18 102:23 120:22 57:17 64:11 65:7,9 Manufactured 97:14
leaks 102:21 77:6 78:10 79:13,15 marina 31:20 45:10
learn 42:14,18 52:3,4 109:21 110:24 54:8,12,25 55:5,13

om a7 longer 54:22 117:12 59:20 79:24 86:13,
learner 47:25 122:8,9,10,13,16 BS iat eu” uaz
leave 47:1 87:21,22 looked 38:17 52:25 So ae
Lee 9:9 19:8 21:16 65:25 68:20 79:7 marine 9:11,15,16

26:11 28:15

letter 75:10 109:3,5
110:10
level 41:18 47:22

53:21 69:9 83:15
84:5
Lewis 20:13,15,20,21
23:18 24:4,7
Lewiston 8:21
Liberty 54:25 55:5
56:2,4 59:20 64:4,25
license 18:24
licenses 18:22
life 50:4 103:17
lift 78:7 80:6,10,16,
18,20
lifted
light
limber
limited
Linda
28:15
lines 94:22
lipstick 122:21,25
list 70:2,6,16
literally 44:6 81:3
litigation 8:6 74:12
108:4
littlest 65:8
lives 54:22
living 50:1,2,5

107:7
36:24
53:11,12
49:18 72:5
19:8 26:11

 

85:12,13 98:12 99:5
101:9

loosen 14:14

lot 18:10 29:22 31:19
46:10 47:12 48:8
49:6 63:13 105:23
120:22

love 90:14

Lowell 73:19 110:20
111:6,11

Lowell's
111:13

lower 94:17

110:18

 

M

 

made 50:2 97:8,13
98:3,9,10 102:6
109:14 118:2

Magnet 99:12

magnetic 99:12

main 16:25

Maine 6:10 8:21 9:9,
23 10:25 13:1 17:9
19:20 20:8 25:25
32:23 42:24 44:8,11
45:12,20 48:17,18
124:1,3

maintenance 19:25
27:22,23 29:8 30:2,
10,17,22 36:19,22,23
37:3 41:8,19,20,25

 

10:6,16,19 11:8,18
17:4 25:22 37:6,8,
14,18,21 39:11 57:8
66:5 68:16 89:24
90:6 103:17

Mariner 52:6
Mariners 52:9
maritime 9:23 11:20

18:22 26:8 35:5
mark 66:12,13 67:8
88:23 90:3 109:2

111:24,25

marked 66:22 67:10
88:24 89:3,25 109:5,
8 111:24 112:5

marks 103:4

married 25:24

Mary 24:10,11,18,19
25:1,5,9

Massive 23:10

master 6:22 7:23
35:23,25 36:9 38:14
42:7

mate 18:19,21 19:11
20:2 24:13,17 35:2

material 97:15,22
98:5

Materials 97:19

matter 7:20,21 39:24
106:15 115:10

Mcloon 35:7,12

Meaning 5:24

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 136 of 144

Edward Glaser

 

 

July 29, 2020 11

means 22:2 86:4 94:7 Morgan 12:7 Nicholas 73:10 75:20

115:9 121:21 morning 5:9 Nick 76:5
meant 122:6 Moser 17:7,12 night 19:19,21 55:12
Measure 93:18 mother 54:22 noisier 49:4
measurement 84:17,19 motored 86:12 normal 19:13,22 41:24
measurements 39:10 motorized 27:2 100:8

84:10,12,16,18 93:2 Motors 40:10,11 Northeast 11:5

101:12,16 102:2 mountains 32:25 northern 57:17

117:24 119:22 mouth 86:20 Notary 5:5 124:2,24
measuring 84:21 86:14 |). 103:19 107:14 notch 15:5
mechanical 40:7 107:2 113:19 115:11,14 notched 15:2
mechanicals 95:24 moved 25:25 86:18 note 105:6
mechanisms 22:2 122:5,8 noted 86:1 109:9
meet 42:6 movement 95:13 notice 72:14 99:18,
meets 115:13 moving 115:16 122:5 21,22 112:11 124:4
member 15:10 18:9 museum 9:11,15,16,17, | noticed 105:9

19:1 95:1 106:2 22,23 10:6,16,19 November 78:20 88:1
memory 32:20 11:8,19,21 90:5
men 21:21 Mystic 9:13 10:12 number 11:3 13:6 21:8
mentioned 14:24 34:18 12:5,14,17 13:2 17:4 29:20 38:14,22 42:7,

43:16 61:14 68:15
74:13
met 42:22 43:2,11

 

55:10,21,24 64:25

 

 

 

16 51:22 79:18 90:23
92:2,4,20,24 94:10
103:1 112:21

 

 

 

 

N
44:25 50:13 numbered 90:22 92:1
metal 35:9,16 100:22 nail 14:22 numbers 29:12 111:16
122:13 nails 14:22 nuts 98:23
metallic 99:6 named 35:14
methods 22 a 3 names 84 225 Oo
a 19:7 mature 53:7
Midcoast 44:11 nautical 59:19 61:18 | oath 124:8
middle 23:19 58:3 navigate 63:2,5 64:1, | object 62:8,11,15
79:2 96:3 6 77:19 108:8 109:7,17
Mike 70:8 navigated 86:17 110:2,8 112:16
Miles 59:19 61:18 necessarily 14:12 objecting 39:20
63:2 64:1 46:6 49:6 Objection 39:17 41:11
moment 116:16 34:9 46:14,16 49:21 72:25 76:2 85:23
Monel 99:9 52:3 74:9 92:15 86:7 92:13 101:23
money 34:17 71:11 110:21 eae oat Ged
75:6 needing 96:17 b ee EFA
Monhegan 25:13 neighborhood 75:12 Seg eae, 2a:
: 102:5,6,9,11
months 10:12 11:22,23 new-built 48:3 b ti 102:13
12:2,5,12,16 13:9, Newport 57:6 58:16 on servations ches
. ° ° 14,18
17,25 17:2,3,9,19 59:2,6,8,12,21 60:5, ;
18:3 29:16,17 79:12, 11,14,15,19 61:8,19 observe 80:9 99:18
17 81:25 82:3 87:15, 63:3,6 64:5 65:10 observer 37:24
19 Gaea| Fae observers 118:2
mooring 51:23 nice 15:4 49:13 occurred 57:14,22
63:25 121:13
U.S. LEGAL SUPPORT

(877) 479-2484
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 137 of 144

Edward Glaser

 

 

July 29, 2020 12
eccurring 121:16 owner/operator 31:23 pending 107:19 113:23
ocean 64:6 65:1,8 owns 52:12 people 11:3 12:18
October 70:1 73:22 oyster 19:5 20:19,24 36:17 37:9

74:4,15 78:13 79:9,
22 88:2,9

odd 31:24

oddly 48:7

odds 25:12

offered 17:6 18:8
71:11

officer

official

officially

offshore 35:8

oftentimes 14:13 38:6

oil 35:6,13,15 99:22
100:10,15,17,19,21

one- 67:2

one-day 51:5

one-mile 104:23

open 113:22

opened 75:1

operate 42:15 49:19
86:25 87:2,14

operating 42:8 47:8
60:2,4 62:11,14,21
63:21,25

36:7
37:25 38:18
38:10

operation 87:14
opined 111:3
opines 110:20 111:6

opinion 39:15 52:3
99:22 110:5,21
111:13,14 114:6,19

 

 

 

P

p.m. 65:13,14 123:5

pad 80:3

paid 54:19,20,22
103:14

paint 41:21 81:17
88:4 103:15,16

painted 103:4,7,23
113:14

painting 19:24

pan 100:9,13,18,19,
21,22

paper 18:16

paragraph 104:17
105:5,8 106:14

paraphrasing 73:25

parents 10:22

parlance 23:25

part 9:11 10:7 14:8

16:4,5,7,14,15,25
29:21 31:21 39:7
41:17 53:18 57:17
72:9 75:13 76:18
79:1,2 87:6,8 90:17
91:16 92:7 101:10,15
105:8,12 112:13
113:2,18,20 116:4
120:8 122:11

 

38:13,15 47:14 49:25
50:6 52:8,14 55:23
57:13

people's 27:9,11

Percy 9:19

perfect 93:24

perfectly 51:20,25

period 78:15 79:14

perpendicular 83:12

person 76:12 124:5

person's 46:23

personal 40:22

personally 33:17
48:24 64:1

Pete 12:22

phone 58:10

Photo 92:6 96:11

Photograph 66:1,7
67:22 85:1 91:15,25
101:8

photographic 120:9

photographs 39:10
58:18 59:16,18 65:22
66:1,3,6 68:13,23
69:2,5 77:13 82:13,
16,21,25 83:2,3,5
84:20,23 85:11,15
88:20 90:10,20 91:1,
8,14,23 101:12,22
105:1,3 106:6 115:8
117:24

 

 

arties 37:7 124:14,

115:21 121:15 ae photos 107:10

cress son cle 923 partner 21:15 phrase 7:7
‘ ‘ ‘ parts 15:24 16:3 physical 34:20

ordesiy wxte 22:12 27:20 physics 9:4
Grageaes cosy party 7:2 8:5 Pic 92:24
opiganally a ste passage 65:1 picked 115:1
out-of-alignmentness passenger-carrying picking 51:23

86:15 ;

19:1,7 picture 92:18,20

CURSGESECeKse BM: is passengers 19:14,18 93:24 94:10
Curae Epe i 30:15 33:2,5,7,20 pictures 85:4 103:1
outline 111:15 passing 61:15 105:19 114:22 119:3
overboard 100:6 Paul 112:2,4 120:6
Owls 43:3 pay 74:24 Piece 14:14 22:14,17
owned 29:19 43:22 paying 61:11 118:11 105:22 115:15 116:18

47:15,20 payment 75:13 118:25 119:5
owner 21:14 38:7 Pieces 17:14 21:6

22:7 23:11,13 37:1
U.S. LEGAL SUPPORT

(877) 479-2484
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 138 of 144

Edward Glaser

 

 

July 29, 2020 13
121:22 prepared 75:19,24 81:25 82:14 104:4
piercing 53:12 preparing 70:4 72:17 114:21
pig 122:21,22,24 present 99:15 pulpit 56:22
pilothouse 35:20 presume 5:14 8:10 pump 87:12,13 96:8
112:12,13,15,19 33:3 34:4 35:9 37:18 pumped 100:6
piping 53:12 53:11 89:5 pumps 52:16,23 53:20
pit 97:25 presuming 53:16 78:18 54:18 62:10,13,21
place 6:11 14:15,17 97:10,11 119:14 63:9,12,21,24 86:24

94:9 115:12
places 45:23 51:24
91:3 96:21
plaintiff 5:1
Plaintiff's 108:23
Plank 14:7,16 15:1
30:18 94:16 95:6
planking 13:22 14:7
21:7 22:15 26:22
28:4,5 29:23 32:5
92:22 94:11,24 95:3
115:13
planks 13:20 14:8,10
15:6 27:13 35:18
41:22
planning 104:9
plumb 84:6 93:7,25
point 6:2 11:7 12:1
17:25 31:20 35:19
37:13 40:2 49:17
50:23,25 56:19 59:11
64:25 69:7 74:11,15
79:21 104:14 119:19
points 96:22
policy 107:10
pollution 100:8
port 10:25 92:8,18
position 7:25 37:25
39:6
possess 39:15
possibility 119:16
possibly 103:8 119:10
post-accident 30:5
post-incident 30:6
potentially 118:22
power 46:18
powerboat 16:8,18
23:16
practice 51:22,23,24
practicing 51:4
prepare 74:12

 

pretty 30:16 45:4
49:20 106:8
previously 21:16

26:12 28:16 43:21
89:25 111:24

primary 28:23
prior 7:21 79:21
problem 18:14 56:8

96:17 116:22 117:6,
8,9 119:20 120:18
122:20

problems
proceeding 123:5
PROCEEDINGS 5:2
process 75:14 106:24
107:4 113:20
produce 68:10
produced 82:17
production 70:25
82:21
products 35:7
program 9:11 10:8,14
11:24 12:10,19,20,24
17:2,4 21:13,23
project 21:7 41:9
projects 31:5
pronunciation 90:15

propeller 101:11
107:5
propellor
properly

84:1
protect 103:16
protractor 83:21
provide 7:18 8:6

75:18 110:4
provided 68:11 107:10

109:12 113:24
Public 5:5 124:2
Public/court 124:24
Puerto 58:5 74:3

78:5,12,24 80:2

122:3

16:19,20
80:24 83:11

87:2

purchase 48:22

pure 23:23

purpose 74:7

purposely 49:23 100:4

purposes 74:12

pursuant 124:4

push 27:2

put 14:16 15:3 26:21
30:11 46:5 55:8
81:4,5,15 84:14
99:12 122:20

putting 13:21 37:1
41:22 54:17 70:24
83:16 103:23

 

Q

 

40:1
37:19

qualification
qualifications
39:14
qualified
qualify 105:17
quarter-inch 93:9
question 5:22 6:3,5
39:21,23 64:16,18,24
77:5,22 89:19
107:14,19,24 109:21
113:6 115:20 119:21
questions 5:17 6:6
71:21 117:15 118:17
quick 47:25
quickly 69:22

7:14

 

R

 

 

rabbet 13:20 14:7,24,
25 15:1 88:18 94:6,
7,21 95:4 114:14

Rago 73:10 75:20,24
76:5

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-2, Filed 10/08/20 Page 139 of 144

 

 

July 29, 2020 14
railroad 27:8 referring 38:21 58:1 repairs 34:3,4 38:20
railway 27:8 65:23 68:17 90:7 75:9
rainwater 96:6 91:2,19,21,24 92:25 rephrase 6:5 60:17
raise 24:16 105:24 replace 22:7 23:9
ramp 80:3 regime 72:9 replaced 22:12,16
ran 19:15 related 124:13 23:6 25:2 27:20
rate 71-4 relation 44:2 29:20,21 34:7 35:19
rating 80:16 relative 124:16 56:6 115:22 121:17
re-caulk 41:21 95:11 | relaunch 104:24 a
. . 119:15
reach 32:22 44:13 relaunched 99:16
58:22 relaunching 104:5 replacing 21:5,6 22:7
read 64:19 71:24 reliability 49:5 27:13,14 35:18
7 . . 121:24 122:1 123:1
106:20 relied 70:3,7,17 83:2 .

. relvin 92:9 replicas 12:8
Eeaetng | tdktktn iS _ replicated 85:16
ready 29:4,6,8 51:2 remain 18:6 53:17

ret kabl 82:24 report 7:10,19 67:2
real 99:5 venaEKabhe 68:1,15 69:5,22,23
realize 114:16 remember 6:18 25:11, 70:2,4,5,7,16 72:3,
reason 45:21 60:2 23 42:10,11 46:23,25 17 73:21 74:12,13,23

70:19 47:4 50:17,20 52:25 75:11 77:13 78:2
rebuild 20:10,12 24:3 S3:1,2 55:7,20 59:14 84:11,14 85:20 86:2

25:1 27:17 41:4,9,
18,23
rebuilding
36:21 41:9
rebuilt 21:16 27:5
31:6 75:2
recall 8:8 15:21
17:19 34:23 55:4
56:8 57:8,11,19
59:10 67:25 82:8
84:23
receipt
receive
received
recently 50:14
recollection 65:20
recommend 48:22
recommendation
recommendations
106:21
record 23:3 49:5 68:9
70:14 93:21 94:7
124:10
recreational
reduced 124:9
refer 15:9 88:15
reference 70:19
referred 16:1 75:8

21:3 24:4

113:23
13:16
69:18

106:25
58:12

48:12

 

60:7,11 61:5,10,13
62:4 64:20 65:24
66:8 67:20 69:16
74:25 79:6,15,16
81:14 83:19 97:6
98:11 112:8

remote 5:16

remove 116:14

removed 23:8 80:4
107:1,6

removing 23:14

renovation 24:1

repaint 103:11

repainted 88:4,6,10
103:4

repair 29:18 30:6
34:11 36:4 40:18,23
50:7 76:13,21 77:24
87:25 106:9,24
110:22,25 113:20
116:21 122:2

repairable 39:3
106:15

repaired 23:6 34:7
38:3 56:6 74:10
103:24

repairing 11:10,16
22:3 23:15 31:12
37:6,15 42:2 103:11

 

91:20 92:10 97:7
104:16 106:11,14
107:23 108:11,13,20
110:18,24 116:12
118:9,12,13
reporter 5:25 22:20
47:2 64:15,22 124:24
reports 73:17,18
reproduction 17:16
request 68:9 69:20
70:25 82:21
requested 8:5
require 107:4,6
119:15
required 70:23 107:7
residence 6:11,12
rest 34:17 95:17
106:20 119:2
resting 82:2
restore 21:4
restoring 12:3 22:3
31:12
retained
return
review
reviewed
24 73:16
Rhode 59:2,21 63:3,6

71:15
62:21
72:19 107:25
70:3,17,22,

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 140 of 144

Edward Glaser

 

 

July 29, 2020 15
Rican 80:2 Sailed 11:3 20:9 seasonal 29:15
Richard 31:18 28:17 29:10 section 53:16,18
Rico 58:5 74:3 78:5, Sailing 10:23,24 11:1 88:13,14 95:23

12,24 81:25 82:14
104:4 114:21

 

 

 

19:9,13 23:15 26:24
27:1 28:16 29:9

 

102:19,24 103:7,19
104:16 109:15 121:25

 

ride 54:11 32:13,21,22 35:2 sections 107:1
rip 30:10,11 41:4 52:14 sees 67:5
ripped 23:18 sailor 43:22 self-employed 31:21
River 64:5,10 65:6 sails 19:18 24:15,16 sell 34:25
Road 6:9 sales 19:15 send 69:4,12
Robbins 31:18 saltwater 96:6 97:23 senior 8:15 18:8,11,
rock 110:12 122:4 Sampogracht 90:11,12 12
Rockland 6:9 19:10 sank 32:25 34:2 sense 76:24
20:9 35:8,14,24 Sargentville 32:22 separate 100:3
36:5,8 42:12 44:3,11 | sat 16:7 separated 101:14
45:10 51:4 Saturday 19:20 separation 88:17
rocks 39:4 scarf 116:18 series 51:6 36:21
Rockville 38:16 scarfing 118:21,24 97:20
rod 97:8 119:5,17,19 serve 20:1
role 14:3 26:17 46:1 scarred 105:21 service 35:21 67:4
49:17 108:3,5,19 scenario 63:2 services 71:5
roles 24:11 school 8:11,14,15,16, | set 85:14 121:23
room 5:15 52:20 81:16 19 17:19 124:19
rounded 14:11 schooner 6:21 18:9, settled 33:12 104:10
routine 30:17 41:8 17,19 19:3,4,6,7 seven-page 66:17
rowboats 27:5 29:25 7 ols meee severe 60:3
rubber 120:25 26:13,14 28:1,10,15 shaft 16:20 86:10
rudder 90:19 92:6 29:19 31:7,18,22,23 104:18 105:2 107:5
107:5 32:25 shaker 17:16
rudders 37:1 schooners 19:2 31:24 shape 14:12,13 15:6
ruggedly 105:20 32:5 36:16 21:4 22:11 23:12
ruler 91:15 Scop 73:20 112:2,4 eee
rules 70:23 scope 61:14 ahexs 111:23
run 22:25 25:21 28:19 | geopinich 84:24 =a 85:1
49:22 54:3 90:16 112:2,4,11 ete Eeed 17:6 104:18
rundown 6:16 scratch 26:16,20 ship 12:6,7 60:23
running 51:16 63:9,12 | soreen 66:18 70:10,13 oan Serres
runs 15:10 89:6,14,22 92:5 shipped 45:19 78:19
104:17 shipyard 9:18,19,20
g sealing 28:6,7 91:7 STEER EEO ah
seals 28:6 shipyards 31:1
safe 54:16 122:10 seam 15:1 92:21 95:3, | Shoe 16:16
123:2 7 114:14 115:17,18 shop 10:9 17:8 18:4
safely 80:21 117:7 119:4 120:8 26:25 27:6 37:6,8,10
safer 122:25 seamanship 47:23 38:3,6,7,9 43:3,23
44:22,23 50:7 113:3
safety 117:5,8,9 seams 106:1
sail 19:20 29:16 Seaport 9:13 10:12 Sacer aan
: short 67:3 104:23
sailboat 16:8,16 12:5 13:3 17:5 sues dea ioe .e
22:13 23:23 season 19:9 24:22 84:20,22 90:17,20
U.S. LEGAL SUPPORT

(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 141 of 144

Edward Glaser

 

 

July 29, 2020 16
91:1 98:16,18 sold 35:1,3 stainless 97:8,12,14,
114:22,23 solely 104:22 106:5 22,24 98:4,10,14,15,
showed 101:9 110:11,12 19 99:1,6,10
shower 30:14 solve 116:22 117:5 standard 15:16 40:9
showing 49:18 91:16, gort 12:23 13:10 106:16
23 14:15 16:3 18:13,22 stands 32:19 81:10

shown 115:8
shows 85:1 92:6 105:4
Sic 42:23 43:25 44:2,

15 86:15

Side 8:15 81:9 84:5,6

Sideways 16:18 34:1

sign 107:4

Significance 115:7

significant 87:6,8

Silicone 98:4 99:1,7,
9

Silvery 99:7

Similar 22:23 84:24
99S a

simple 77:22

simply 21:24 22:1
118:21

Single 53:9

sink 39:5

sit 56:23 86:13

sits 16:4,5,14 22:14,
17

sitting 43:1 100:14
105:25 114:9,15

Situation 115:19

Situations 6:16

Size 36:22 53:2 56:14
120:21

skeg 101:10

slides 14:15

sliding 16:17

slight 83:18

slightly 11:1 93:15
101:11

Sloop 11:5

slow 5:17

small 9:19,22 25:15

27:3 35:6 43:22 44:7
70:9 80:2,6

 

28:12 33:21 37:2
39:6 42:1 46:10
51:17 56:7 58:24
59:22

sorts 28:8

sound 57:17 64:12
65:7,10 122:18

sounds 65:3

south 8:15 51:19

Spadafora 39:19 42:6,
22 43:14 44:25 45:17
46:1,20 50:13,24
§2:2 54:5 55:5
57:10,21 58:2 65:16
67:17 68:12,25 69:1,
4 71:6,7,16 73:13
74:5,17 75:15,18
79:20 82:18 86:12
87:21 89:6,8,12,14,
22 98:8 103:3 104:3
109:13 114:1 115:3

Spadafora's 47:8 85:8
101:22

speak 50:24

speaking 89:6,21 90:2

specific 79:18 110:14

spend 18:15

spent 12:4 17:9 20:14
25:16 29:6 55:12

spill 53:23

spilled 100:11

splintering 106:13

split 105:12,15,18

106:12 116:7 121:4
122:11

splits 105:23

splitting 116:8,9

spots 85:14 95:17
103:1

spring 18:8 29:6

 

start 15:12 28:25
75:13 115:18

started 9:8 10:4,10
11:1 18:19 26:1,15
29:2 50:25 106:1

starting 9:17 10:8
11:24 17:8 20:12
117:6

starts 15:19 106:24

state 7:15,20 44:24
78:2 124:1,3

statements 101:18,19

states 72:1 73:21
106:11

stating

Stayed 26:24

stays 115:15

Steady 49:13

steam 14:14,16

steaming 14:8

steel 35:9,11 97:14,
22 98:10,14,15,19
99:6,10

Steels 97:25

Stefanowicz 73:7 83:6
84:25 85:15,17
88:20,24 89:3,4 90:5
102:14 106:7,21
107:13,21 115:8
116:12 121:19

Stefanowicz's
86:2 118:8

stem 13:19 15:2,16,18

117:23

85:20

stems 15:18

step 58:21

steps 86:9 87:11
118:14

stern 5:8 16:19 22:21

23:4 29:22 40:16
41:12 47:1,3 50:11

 

 

smaller 36:16 squall 32:24 63:16 64:17 65:2,11,
smattering 9:4 Square 84:4 95:6 15 66:20,24 67:5,8,
Smith 124:2,23 stack 113:13 12 70:11,15 71:19
smooth 15:4 stage 46:19,20 72:13,16 73:1 76:4
77:21 85:24 86:8
U.S. LEGAL SUPPORT

(877) 479-2484
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 142 of 144

Edward Glaser

 

 

July 29, 2020 17
87:10 88:23 89:1,10, substance 72:3 91:6 94:5,14 109:16,
13,17,20 92:23 substantial 102:23 19 110:1,6 116:8
102:4,17 103:19,21 111:18 Tammy 124:2,23
107:14,18,20 108:16, | substantive 71:21 tanker 35:6,13
25 109:2,9,10 111:20 sudden 15:19 tankers 35:15
tigre 1a aie te sufficient 62:18 tanks 30:12 35:16
119:7,21 123:4 119:18,20 122:2 54:18 99:19 100:25
stock 113:16 suggest 63:8 98:18 tape 84:21
stopped 51:21 58:17 suggests 96:11 Esse 40:3
straight 51:20 summation 112:14 teaching 42:9
strain 105:11 106:2 summer 20:3,4 32:13 technical 23:2 40:8
115:25 116:2,5 117:9 summertime 24:23 techniques 22:4
strength 122:13 26:23 telling 59:14 60:24
stress 115:17 120:24 | Summing t0l:25 tells 110:10
strike 7:25 9:25 assy [ae ten 10:24 63:9 78:23
11:19 12:17 21:11 supervision 124:10 Tenants 25:25
22:19 33:1 34:3 38:1 | Supplied 83:1 tend 49:2,3 68:8
42:20 57:7,20 58:7 support 84:10,16 92:7 | tenders 29:24
62:1,19 64:18 67:13 101:19 terms 16:2,13 69:17
68:25 69:21 78:6,10, | supported 81:19 82:6 testified 5:5 6:14
18 79:19 81:22 supposed 70:21 8:9 11:23 12:12

82:11,12 83:8,9
84:9,13 85:25 87:12
88:22 93:2 96:10
99:14 103:19 104:2
107:15,25 108:1,17
109:11,23 110:16
111:11 113:19
striking 109:17
110:1,7
stringers 100:14
struck 62:8
structural 15:10
16:15,21,24 92:7
105:22 117:12

structurally 16:23
122:11

structure 15:21,23
39:7

studiously 49:24

studying 9:1

stuff 27:7 28:13

30:10 32:4 37:2 40:7
46:11

subcontracted 32:3
subcontractor 32:1
submerged 33:24,25

108:8 109:17 110:2,
7,12 112:16 114:9,
11,15

surprised 48:3 62:13
survey 66:6 69:1,4
70:5 75:10 77:14
89:24 90:6,7
surveying 37:19 68:16
surveyor 39:1,11,13
40:4 68:18 77:15
Surveys 66:5
suspect 60:3 76:17
Susquehanna 66:4
68:16 73:17 83:1,3
89:24

Susquehanna's 74:23

 

 

 

sworn 5:4 124:6
system 30:13 100:4
systems 34:6 46:3,8
100:4
T
tables 17:15
takes 5:23 21:8 25:18
36:10 41:1
taking 19:14 36:25

40:9 41:3,22 51:2,3
54:12 60:9 64:24
talked 36:13 55:23

talking 15:15 50:6
57:13 89:11 90:21

 

16:22 17:1,18 23:5
50:2 60:18 65:16,21
67:15 69:21 76:5
81:18 82:22 84:14
93:3,13,21 101:21
102:22 107:13,21
108:10,17 112:7
testify 7:11,14 70:5
72:2,23 107:12,22
110:11,13 124:6
testimony 7:4,19 8:2,
3,4,7 72:5,19,23
102:10 104:22 105:17
107:22 118:20
119:11,13,25 121:8
124:11
there'd 60:2
thereabouts
111:7
thesis 18:11,12
thing 16:1 21:9 51:5
92:14 104:10 105:24
things 19:22 28:8
29:19,20 30:10,13
39:11 40:5 41:15
51:23 52:2 61:20
92:1 121:13,16

78:13

Thistle 11:4
Thomaston 43:23 44:3,
9,10,23

 

U.S. LEGAL SUPPORT
(877) 479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 143 of 144

Edward Glaser

 

 

July 29, 2020 18
thought 69:15 transport 57:5 58:1, Understood 45:2,24
three-inches-thick 16 Unlike 23:9
23:13 transported 58:5 unofficially 38:11,12
three-page 67:2 transporting 114:20 unusual 5:10,14 56:14
throwing 56:11 travel 78:7 80:6,10, 99:21,25 100:3
thwarts 13:23 16,18,20 upper 94:10,12,14
tie 87:21 Travelers 69:12 73:10 101:15 105:12
tied 9:17 13:2 Travelers' 75:19 usual 29:8
tightness 96:12,14,16 | trial 7:4,11,15
time 6:22 9:16 10:4, trick 6:6 Vv
24 17:10 18:13,16 trip 51:19 64:13
26:1,4 27:17 32:8,19 104:24 vehicles 48:12
45:6 49:17 53:24 trips 51:3 verbatim 74:1
54:14,20 55:4 58:15, | true 67:20 83:25 93:6 | Vermeer 12:22
17 eLst.2 62:24 98:6 | 97.12,16,17 98:2 | weraus 23726
° vessel 11:6 12:9

78:11,15 79:15 88:2
104:13,14 110:21

timeline 61:5 78:16
79:7
times 5:13 6:25 11:3

32:12,15 34:18 38:15
42:17 54:9,11,14

tipping 81:9

today 8:7 109:16
110:1,6 114:1

told 24:14 47:17,19
57:8,10,11 60:13,18
62:2 65:17 79:20
98:10 109:24

Tom 17:7,12

tonnage 80:7

tools 52:13,15 112:24
113:3

top 15:13 16:4 22:17

94:15 115:12,17
116:4 117:2 120:8
topside 25:3 45:16
topsides 25:14
torque 115:10
total 41:4,9,18 52:22
totaled 39:2
totally 33:23,25
town 48:17
traditional
40:15
training 10:16 13:10,
12,16 38:1
transcript 5:2 47:2
transom 21:6 25:2

13:7 22:4

 

29:21
14:5
124:7
16:19
44:20 76:20
42:15 55:13
tutorial 46:10
Twelve 36:1
twisted 92:8
two- 67:2
two-inch 84:15
two-page 70:2
type 10:21 11:10 30:6
32:2 38:20 41:7 50:3
97:4,13 98:4
typical 95:16,20

trunk
trust
truth
tube
turn
turned

 

U

 

uncomfortable 54:1

uncommon 87:13,16

underlying 122:3,20

underneath 16:6 81:17
85:12 87:9 122:22

underside 106:25
107:9

understand 6:2 63:5

89:12 104:7,9,21
108:19

understanding 47:7
75:4,7 76:19 77:7,9
81:23 87:23 103:10
108:3

 

 

 

23:12 33:8 34:5
35:9,11 37:22 47:8
65:18 72:7 73:23
90:12 113:10

vessels 9:21 40:14,15
48:12

vibrate 122:10

vibration 86:14 108:7
120:4

video 5:25

visit 54:10

visiting 54:23 55:5

visual 120:3,9

visually 80:9 85:16

99:3 101:11

 

Ww

 

wait

walked

walking 46:2

wanted 20:7 51:10
55:7 56:9 74:24

warm 103:18

wash 38:24 41:20

washing 19:23

watching 5:25

water 30:12,13 34:2
45:7,9 52:22 53:16,
17,21 61:17 62:18,24
78:3,15 79:11,13,14,
21 80:5 81:24 86:11,
18 87:19 88:5,7
96:7,9,12,14,16

5:21,23 89:8
85:10

 

U.S.
(877)

LEGAL SUPPORT
479-2484

 
Case 1:19-cv-06631-GHW Document 48-5 Filed 10/08/20 Page 144 of 144

 

 

Edward Glaser
July 29, 2020 19
99:19,23 100:6,19 wood-type 36:19 yachts 48:14,15
103:16,18,23 104:25 wooden 9:20 15:9 yank 104:18 105:25
108:6 16:24 30:16 35:13, yawl 19:15 27:2
water-slowing 53:8 15,17 36:3 37:23 year 9:7 17:20 18:8

waterline 84:5

waters 64:7,8

watertight 53:4,6,9,
14

ways 44:5,20

week-long 19:17

weeks 78:23 79:5
106:15

weeping 92:21,24

94:4,5,20,22 95:10,
18,24 103:2,4 105:17
115:7,16 120:6

weight 80:12,16 81:6,
18 82:5

whale 10:13 12:9
13:18 15:16 16:6

whaling 12:6,7,19

What's-his-name 73:20

WHEREOF 124:19

wife 89:9,15

William 35:7,12

wind 100:11

windjammer 19:16 20:6

windjammers 20:6

windlass 55:8 56:5,9,
12,15,21

windshield 46:17

winter 20:14 21:9
24:6 54:14,17 58:3

winterize 54:16

winters 25:17

wintertime 24:24
27:25 29:18,25 58:6

wipers 46:17

wire 49:23

wit 124:5

withdraw 115:19

woman 35:1 38:4

wood 14:12,14 17:15
23:11,13 41:8 81:4,
8,11 101:10 116:7
118:22,25 119:5,18,
19 120:24

wood-to-wood 95:8
96:15

38:25 39:24 40:6,15
41:16 76:6 81:15
87:14 95:14 108:9
112:23

word 15:8 72:9
117:20,21 120:2,3

words 85:16

work 6:1 24:4,23 26:4
27:7,8 28:1,3,11
29:5,22 30:1,5,18,25
31:1,8,9,17,19 32:2
34:11 35:18 36:3,5
37:9 40:11 46:3,9,
12,17 49:11,24 50:3
54:19,20 55:21,22
56:1 75:3 87:25
112:12

worked 9:12 20:4
24:6,7,19 25:5,13,
14,15 26:12 31:24
34:9 35:6,21,23
37:6,8,9,11 40:25
43:21 46:7,16

working 9:8 10:13
11:11 17:12 18:9,19
20:14,18 21:15,19,24
22:1 23:7,17 24:9,17
25:1,9,17 26:1,13
27:11,14 29:7 31:4
36:11,16 37:14 45:5,
6 48:11,16 50:25
56:16,17,20

26:2,3 29:17 32:21
50:21 55:15

years 8:24 9:2,6,7
21:8 24:20 25:4,7,23
26:22 28:1 29:13
30:1,21,25 31:2 35:1
36:1,2,8,10,13 37:4,
5 40:13 50:15,16,18
52:15 54:4 55:3,16
76:19 97:19

York 8:16 51:11,13
55:10,14,25 57:16
64:9 65:5

 

Z

 

 

 

 

Works 73:20 112:2,4
worn 27:21
worry 46:25
worth 118:11
wound 10:8 24:9
write 26:9
writing 18:16 124:9
written 13:6
wrong 114:25 118:6
123:2
wrote 97:6 98:12
Y
yacht 48:4,21

 

Zoom 66:22

 

 

U.S. LEGAL SUPPORT
(877) 479-2484
